Exhibit 10.128

 

DEED OF LEASE

 

by and between

 

EQUINIX RP II LLC,

a Delaware limited liability company,

 

as LANDLORD

 

and

 

EQUINIX, INC.,

a Delaware corporation,

 

as TENANT

 

Premises:

Beaumeade Corporate Park

21691, 21701, 21711, 21715, 21721 and 21731 Filigree Court

Ashburn, Virginia 20147

 

Dated as of December 21, 2005



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page


--------------------------------------------------------------------------------

1.

  

DEMISE OF PREMISES

   1

2.

  

CERTAIN DEFINITIONS

   1

3.

  

TITLE AND CONDITION

   8

4.

  

USE OF LEASED PREMISES; QUIET ENJOYMENT

   9

5.

  

TERM

   10

6.

  

BASIC RENT

   11

7.

  

ADDITIONAL RENT

   11

8.

  

PAYMENT OF IMPOSITIONS

   13

9.

  

COMPLIANCE WITH LAWS AND EASEMENT AGREEMENTS; ENVIRONMENTAL MATTERS;

ABOVE-GROUND STORAGE TANKS

   14

10.

  

LIENS; RECORDING

   16

11.

  

MAINTENANCE AND REPAIR

   17

12.

  

ALTERATIONS AND IMPROVEMENTS

   17

13.

  

APPROVED ALTERATIONS

   20

14.

  

INDEMNIFICATION

   20

15.

  

INSURANCE

   21

16.

  

CASUALTY AND CONDEMNATION

   25

17.

  

TERMINATION EVENTS

   26

18.

  

RESTORATION

   27

19.

  

ASSIGNMENT AND SUBLETTING

   28

20.

  

EVENTS OF DEFAULT

   31

21.

  

REMEDIES AND DAMAGES UPON DEFAULT

   32

22.

  

NOTICES

   34

23.

  

ESTOPPEL CERTIFICATE

   35

24.

  

SURRENDER

   35

25.

  

NO MERGER OF TITLE

   36

26.

  

BOOKS AND RECORDS

   36

27.

  

NON-RECOURSE AS TO LANDLORD

   36

28.

  

FINANCING

   37

29.

  

SUBORDINATION AND ATTORNMENT

   38

30.

  

TAX TREATMENT; REPORTING

   39

31.

  

[INTENTIONALLY OMITTED]

   39

32.

  

MISCELLANEOUS

   39

 

EXHIBITS

 

EXHIBIT A

     Premises

EXHIBIT B

     Equipment

EXHIBIT C

     Schedule of Permitted Encumbrances

EXHIBIT D

     [Intentionally Omitted]

EXHIBIT E

     Landlord’s Wiring Instructions

EXHIBIT F

     Initial Alterations

 

-i-



--------------------------------------------------------------------------------

DEED OF LEASE

 

THIS DEED OF LEASE is made as of December 21, 2005, by and between EQUINIX RP II
LLC, a Delaware limited liability company (“Landlord”), with an address at 301
Velocity Way, 5th Floor, Foster City, California 94404, and EQUINIX INC., a
Delaware corporation (“Tenant”), with an address at 301 Velocity Way, 5th Floor,
Foster City, California 94404.

 

In consideration of the rents and provisions herein stipulated to be paid and
performed, Landlord and Tenant hereby covenant and agree as follows:

 

1. Demise of Premises. (a) Landlord hereby demises and lets to Tenant, and
Tenant hereby takes and leases from Landlord, for the term and upon the
provisions hereinafter specified, the following described property (hereinafter
collectively referred to as the “Leased Premises”): (i) the premises described
in Exhibit “A” hereto, together with the Appurtenances (collectively, the
“Land”); (ii) the buildings, structures and other improvements now or hereafter
located on the Land, including, without limitation, the roof of the buildings
located on the Land (collectively, the “Improvements”); and (iii) the fixtures,
machinery, equipment and other property described in Exhibit “B” hereto
(collectively, the “Equipment”).

 

(b) Landlord hereby assigns to Tenant all of Landlord’s right title and interest
in the existing leases (“Existing Leases”) between Landlord and the existing
tenants in all or any part of the Premises and Tenant hereby assumes all of
Landlord’s obligations under the Existing Leases as of the date hereof. Tenant
shall indemnify and hold harmless the Landlord from and against all costs,
expenses, obligations and liabilities under the Existing Leases arising from and
after the date hereof.

 

2. Certain Definitions.

 

“Additional Rent” shall mean Additional Rent as defined in Section 7(a).

 

“Affiliated Party” shall mean Affiliated Party as defined in Section 19(a).

 

“Alterations” shall mean all changes, additions, improvements or repairs to, all
alterations, reconstructions, renewals, replacements or removals of and all
substitutions or replacements for any of the Improvements or Equipment, both
interior and exterior, structural and non-structural, and ordinary and
extraordinary. Notwithstanding the foregoing, Alterations shall not include the
addition, reconfiguration or removal of internal cabling, server cages or other
equipment installed in the Premises primarily for the service of Tenant’s
Customers.

 

“Appurtenances” shall mean all tenements, hereditaments, easements,
rights-of-way, rights, privileges in and to the Land, including (a) easements
over other lands granted by any Easement Agreement and (b) any streets, ways,
alleys, vaults, gores or strips of land adjoining the Land.

 

“Basic Rent” shall mean Basic Rent as defined in Section 6.

 

-1-



--------------------------------------------------------------------------------

“Basic Rent Payment Date” shall mean the Basic Rent Payment Dates as defined in
Section 6.

 

“Broker” shall mean Broker as defined in Section 32(a).

 

“Building A” shall mean that certain building located at 21731 Filligree Court,
Ashburn, Virginia 20147.

 

“Building B” shall mean that certain building located at 21721 Filligree Court,
Ashburn, Virginia 20147.

 

“Building C” shall mean that certain building located at 21711 Filligree Court,
Ashburn, Virginia 20147.

 

“Building E” shall mean that certain building located at 21691 Filligree Court,
Ashburn, Virginia 20147

 

“Building F” shall mean that certain building located at 21715 Filligree Court,
Ashburn, Virginia 20147.

 

“Casualty” shall mean any injury to or death of any person or any loss of or
damage to any property (including the Leased Premises) included within or
related to the Leased Premises resulting from a fire or other casualty affecting
the Leased Premises.

 

“Code” shall mean Code as defined in Section 30.

 

“Commencement Date” shall mean Commencement Date as defined in Section 5(a).

 

“Commercial Facility” shall mean Commercial Facility as defined in Section 4(a).

 

“Condemnation” shall mean a Taking.

 

“Condemnation Notice” shall mean notice of the institution of any proceeding for
Condemnation.

 

“Costs” of a Person or associated with a specified transaction shall mean all
reasonable costs and expenses incurred by such Person or associated with such
transaction, including, without limitation, attorneys’ fees and expenses, court
costs, brokerage fees, escrow fees, title insurance premiums, recording fees and
transfer taxes, as the circumstances require, subject to any limitations
hereinafter set forth.

 

“Customer” shall mean a Person that has entered into an agreement with Tenant,
or an affiliate of Tenant, to receive telecommunication, collocation or any
similar or successor services from the Leased Premises.

 

-2-



--------------------------------------------------------------------------------

“Debt Service” shall mean with respect to any particular period, the scheduled
principal and interest payments due on account of any promissory note secured by
the Mortgage.

 

“Default Rate” shall mean the Default Rate as defined in Section 6(c).

 

“Easement Agreement” shall mean any conditions, covenants, restrictions,
easements, declarations, licenses and other agreements listed as Permitted
Encumbrances or as may hereafter affect the Leased Premises.

 

“Environmental Law” shall mean (i) whenever enacted or promulgated, any
applicable federal, state and local law, statute, ordinance, rule, regulation,
license, permit, authorization, approval, consent, court order, judgment,
decree, injunction, code, requirement or agreement with any governmental entity,
(x) relating to pollution (or the cleanup thereof), or the protection of air,
water vapor, surface water, groundwater, drinking water supply, land (including
land surface or subsurface), plant, aquatic and animal life from injury caused
by a Hazardous Substance or (y) concerning exposure to, or the use, containment,
storage, recycling, reclamation, reuse, treatment, generation, discharge,
transportation, processing, handling, labeling, production, disposal or
remediation of any Hazardous Substance, and (ii) any common law or equitable
doctrine (including, without limitation, injunctive relief and tort doctrines
such as negligence, nuisance, trespass and strict liability) that may impose
liability or obligations or injuries or damages due to or threatened as a result
of the presence of, exposure to, or ingestion of, any Hazardous Substance. The
term Environmental Law includes, without limitation, the federal Comprehensive
Environmental Response Compensation and Liability Act of 1980, the Superfund
Amendments and Reauthorization Act, the federal Water Pollution Control Act, the
federal Clean Air Act, the federal Clean Water Act, the federal Resources
Conservation and Recovery Act of 1976 (including the Hazardous and Solid Waste
Amendments to RCRA), the federal Solid Waste Disposal Act, the federal Toxic
Substance Control Act, the federal Occupational Safety and Health Act of 1970,
the federal National Environmental Policy Act and the federal Hazardous
Materials Transportation Act, each as amended and as now or hereafter in effect
and any similar state or local Law.

 

“Environmental Violation” shall mean any violation of any Environmental Law.

 

“Equipment” shall mean the Equipment as defined in Section 1.

 

“Event of Default” shall mean an Event of Default as defined in Section 20(a).

 

“Expenses” shall mean the Expenses as defined in Section 7(a).

 

“Expiration Date” shall mean the Expiration Date as defined in Section 5(a).

 

-3-



--------------------------------------------------------------------------------

“Federal Funds” shall mean federal or other immediately available funds which at
the time of payment are legal tender for the payment of public and private debts
in the United States of America.

 

“GAAP” shall mean GAAP as defined in Section 26(a).

 

“Guarantor” shall mean Equinix, Inc., a Delaware corporation, or a successor to
Guarantor by acquisition or merger, or by a consolidation or reorganization
pursuant to which Guarantor ceases to exist as a legal entity.

 

“Good Condition and Repair” shall mean Good Condition and Repair as defined in
Section 7(a).

 

“Hazardous Substance” means (i) any substance, material, product, petroleum,
petroleum product, derivative, compound or mixture, mineral (including
asbestos), chemical, gas, medical waste, or other pollutant, in each case
whether naturally occurring, man-made or the by-product of any process, that is
toxic, harmful or hazardous or acutely hazardous to the environment or public
health or safety or (ii) any substance supporting a claim under any
Environmental Law, whether or not defined as hazardous as such under any
Environmental Law. Hazardous Substances include, without limitation, any toxic
or hazardous waste, pollutant, contaminant, industrial waste, petroleum or
petroleum-derived substances or waste, radon, radioactive materials, asbestos,
asbestos containing materials, urea formaldehyde foam insulation, lead,
polychlorinated biphenyls.

 

“IBX Facility” shall mean the IBX Facility as defined in Section 4(a).

 

“Impositions” shall mean the Impositions as defined in Section 8.

 

“Improvements” shall mean the Improvements as defined in Section 1.

 

“Indemnitee” shall mean an Indemnitee as defined in Section 14.

 

“Initial Alterations” shall mean the Initial Alterations as defined in
Section 12(a).

 

“Insurance Requirements” shall mean the requirements of all insurance policies
maintained in accordance with this Lease.

 

“Land” shall mean the Land as defined in Section 1.

 

“Landlord Transfer” shall mean a Landlord Transfer as defined in Section 8.

 

“Law” shall mean any constitution, statute, rule of law, code, ordinance, order,
judgment, decree, injunction, rule, regulation, policy, requirement or
administrative or judicial determination, even if unforeseen or extraordinary,
of every duly constituted governmental authority, court or agency, now or
hereafter enacted or in effect.

 

-4-



--------------------------------------------------------------------------------

“Lease” shall mean this Deed of Lease.

 

“Lease Year” shall mean, with respect to the first Lease Year, the period
commencing on the Commencement Date and ending at midnight on the last day of
the twelfth (12th) consecutive calendar month following the month in which the
Commencement Date occurred, and each succeeding twelve (12) month period during
the Term.

 

“Leased Premises” shall mean the Leased Premises as defined in Section 1.

 

“Legal Requirements” shall mean the requirements of all present and future Laws
(including, but not limited to, Environmental Laws and Laws related to
accessibility to, usability by, and discrimination against, disabled
individuals) and all covenants, restrictions and conditions now or hereafter of
record which may be applicable to Tenant or to the Leased Premises, or to the
use, manner of use, occupancy, possession, operation, maintenance, alteration,
repair or restoration of the Leased Premises, even if compliance therewith
necessitates structural changes or improvements or results in interference with
the use or enjoyment of the Leased Premises or requires Tenant to carry
insurance other than as required by this Lease.

 

“Lender” shall mean any holder of a Mortgage secured by the Landlord’s interest
in the Leased Premises, including without limitation, Mortgage Lender.

 

“Monetary Obligations” shall mean Rent and all other sums payable by Tenant
under this Lease to Landlord, to any third party on behalf of Landlord or to any
Indemnitee.

 

“Mortgage” shall mean any deed of trust lien on the Leased Premises, including
the SFT I Mortgage.

 

“Mortgage Lender” shall mean SFT I, Inc., a Delaware corporation, and its
successors and assigns.

 

“Mortgage Lender Financing” shall mean that certain loan to Landlord from
Mortgage Lender secured by, among other things, a first priority deed of trust
lien on the Leased Premises pursuant to the SFT I Mortgage.

 

“Mortgage Loan Documents” shall mean this Lease, the SFT I Mortgage and those
certain other loan documents of even date herewith executed by and entered into
by Landlord in connection with the Mortgage Lender Financing.

 

“Net Award” shall mean (a) the entire award payable by reason of a Condemnation
whether pursuant to a judgment or by agreement or otherwise, or (b) the entire
proceeds of any insurance required under clauses (i), (ii) (to the extent
payable to Landlord), (iv), (v), (vi), (vii) or (viii) of Section 15(a), as the
case may be, less any expenses incurred by Landlord in collecting such award or
proceeds.

 

-5-



--------------------------------------------------------------------------------

“Non-Customer” shall mean a Person that has entered into a Sublease with Tenant,
or an affiliate of Tenant, with respect to any portion of the Leased Premises.

 

“Non-Preapproved Assignee” shall mean Non-Preapproved Assignee as defined in
Section 19(b).

 

“Non-Preapproved Assignment” shall mean Non-Preapproved Assignment as defined in
Section 19(b).

 

“Original Amount” shall mean Original Amount as defined in Section 31(a).

 

“Partial Casualty” shall mean any Casualty which does not constitute a
Termination Event.

 

“Partial Condemnation” shall mean any Condemnation which does not constitute a
Termination Event.

 

“Permitted Encumbrances” shall mean (a) those covenants, restrictions,
reservations, liens, conditions and easements and other encumbrances listed on
Exhibit “C” hereto (but such listing shall not be deemed to revive any such
encumbrances that have expired or terminated or are otherwise invalid or
unenforceable) and (b) the agreement of Tenant in favor or Silicon Valley Bank
(“SVB”) not to encumber Tenant’s interest in any of Tenant’s real property, as
set forth in that certain Amended and Restated Loan and Security Agreement,
dated as of September 16, 2005, between Tenant and SVB.

 

“Person” shall mean an individual, partnership, association, limited liability
company, corporation or other entity.

 

“Preapproved Assignee” shall mean Preapproved Assignee as defined in
Section 19(a).

 

“Preapproved Assignment” shall mean Preapproved Assignment as defined in
Section 19(a).

 

“Prime Rate” shall mean the interest rate per annum as published, from time to
time, in The Wall Street Journal as the “Prime Rate” in its column entitled
“Money Rate”. The Prime Rate may not be the lowest rate of interest charged by
any “large U.S. money center commercial banks” and Landlord makes no
representations or warranties to that effect. In the event The Wall Street
Journal ceases publication or ceases to publish the “Prime Rate” as described
above, the Prime Rate shall be the average per annum discount rate (the
“Discount Rate”) on ninety-one (91) day bills (“Treasury Bills”) issued from
time to time by the United States Treasury at its most recent auction, plus
three hundred (300) basis points. If no such 91 day Treasury Bills are then
being issued, the Discount Rate shall be the discount rate on Treasury Bills
then being issued for the period of time closest to ninety-one (91) days.

 

“Renewal Date” shall mean Renewal Date as defined in Section 5(b).

 

-6-



--------------------------------------------------------------------------------

“Renewal Notice” shall mean Renewal Notice as defined in Section 5(b).

 

“Renewal Term” shall mean Renewal Term as defined in Section 5(b).

 

“Rent” shall mean, collectively, Basic Rent and Additional Rent.

 

“Requesting Party” shall mean Requesting Party as defined in Section 23.

 

“Required Replacements” shall mean the Required Replacements as defined in
Section 7(a).

 

“Responding Party” shall mean Responding Party as defined in Section 23.

 

“Restoration Fund” shall mean Restoration Fund as defined in Section 18(a).

 

“Review Criteria” shall mean Review Criteria as defined in Section 19(b).

 

“SFT I Mortgage” shall mean that certain Deed of Trust, Assignment of Leases and
Rents, Security Agreement and Fixture Filing of even date herewith granted by
Landlord for the benefit of Mortgage Lender to secure Landlord’s obligations
under the Mortgage Lender Financing as evidenced by the Mortgage Loan Documents.

 

“SNDA” shall mean SNDA as defined in Section 29.

 

“State” shall mean the state in which the Leased Premises are located.

 

“Sublease” shall mean Sublease as defined in Section 19(c).

 

“Successor Landlord” shall mean Successor Landlord as defined in Section 29(c).

 

“Successor Party” shall mean Successor Party as defined in Section 19(a).

 

“Surviving Obligations” shall mean any obligations of Tenant under this Lease,
actual or contingent, which arise on or prior to the expiration or prior
termination of this Lease or which survive such expiration or termination by
their own terms.

 

“Taking” shall mean (a) any taking or damaging of all or a portion of the Leased
Premises (i) in or by condemnation or other eminent domain proceedings pursuant
to any Law, general or special, or (ii) by reason of any agreement with any
condemnor in settlement of or under threat of any such condemnation or other
eminent domain proceeding, or (iii) by any other means, or (b) any de facto
condemnation. The Taking shall be considered to have taken place as of the
earlier of the date actual physical possession is taken by the condemnor, or the
date on which the right to compensation and damages accrues under the law
applicable to the Leased Premises.

 

-7-



--------------------------------------------------------------------------------

“Tenant’s Plans” shall mean Tenant’s Plans as defined in Section 12(d).

 

“Term” shall mean the Term as defined in Section 5.

 

“Termination Date” shall mean the Termination Date as defined in Section 17.

 

“Termination Event” shall mean a Termination Event as defined in Section 17.

 

“Termination Notice” shall mean Termination Notice as defined in Section 17(a).

 

“Third Party Purchaser” shall mean the Third Party Purchaser as defined in
Section 19(h).

 

“Warranties” shall mean the Warranties as defined in Section 3(c).

 

“Work” shall mean the Work as defined in Section 12(c).

 

3. Title and Condition.

 

(a) The Leased Premises are demised and let subject to (i) the Permitted
Encumbrances, (ii) any state of facts which an accurate survey or physical
inspection of the Leased Premises might show, (iii) all Legal Requirements,
including any existing violation of any thereof, and (iv) the condition of the
Leased Premises in all respects as of the commencement of the Term, without
representation or warranty by Landlord.

 

(b) Tenant acknowledges that the Leased Premises are in acceptable condition and
repair at the inception of this Lease. LANDLORD LEASES AND WILL LEASE AND TENANT
TAKES AND WILL TAKE THE LEASED PREMISES “AS IS WITH ALL FAULTS”. TENANT
ACKNOWLEDGES THAT LANDLORD (WHETHER ACTING AS LANDLORD HEREUNDER OR IN ANY OTHER
CAPACITY) HAS NOT MADE AND WILL NOT MAKE, NOR SHALL LANDLORD BE DEEMED TO HAVE
MADE, ANY WARRANTY OR REPRESENTATION, EXPRESS OR IMPLIED, WITH RESPECT TO ANY
MATTERS CONCERNING THE LEASED PREMISES, INCLUDING, WITHOUT LIMITATION, ANY
WARRANTY OR REPRESENTATION AS TO (i) ITS FITNESS, DESIGN OR CONDITION FOR ANY
PARTICULAR USE OR PURPOSE, (ii) THE QUALITY OF THE MATERIAL OR WORKMANSHIP
THEREIN, (iii) THE EXISTENCE OF ANY DEFECT, LATENT OR PATENT, (iv) LANDLORD’S
TITLE THERETO, (v) VALUE, (vi) COMPLIANCE WITH SPECIFICATIONS, (vii) LOCATION,
(viii) USE, (ix) CONDITION, (x) MERCHANTABILITY, (xi) QUALITY,
(xii) DESCRIPTION, (xiii) DURABILITY (xiv) OPERATION, (xv) THE EXISTENCE OF ANY
HAZARDOUS SUBSTANCE, OR (xvi) COMPLIANCE OF THE LEASED PREMISES WITH ANY LAW OR
LEGAL REQUIREMENT; AND ALL RISKS INCIDENT THERETO ARE TO BE BORNE BY TENANT.
TENANT ACKNOWLEDGES THAT THE LEASED PREMISES ARE OF ITS SELECTION AND TO ITS
SPECIFICATIONS AND THAT THE LEASED PREMISES HAVE BEEN INSPECTED BY TENANT AND
ARE SATISFACTORY TO IT.

 

-8-



--------------------------------------------------------------------------------

(c) Landlord hereby assigns to Tenant, without recourse or warranty whatsoever,
on a non-exclusive basis, all assignable warranties, guaranties, indemnities and
similar rights (collectively “Warranties”) which Landlord may have against any
manufacturer, seller, engineer, contractor or builder in respect of the Leased
Premises. Such assignment shall remain in effect until the expiration or earlier
termination of this Lease, whereupon such assignment shall cease and all of the
Warranties shall automatically revert to Landlord. In confirmation of such
reversion Tenant shall execute and deliver promptly any certificate or other
document reasonably required by Landlord. Landlord shall also retain the right
to enforce any guaranties (i) to the extent of Landlord’s obligations hereunder,
and (ii) upon the occurrence of an Event of Default. Tenant in its reasonable
discretion, may enforce and shall comply with the terms of all Warranties in
accordance with their respective terms, provided that if Tenant does not enforce
any Warranty, Landlord shall have the right to do so. Tenant shall not take any
actions which would cause any of the Warranties to lapse.

 

4. Use of Leased Premises; Quiet Enjoyment.

 

(a) Tenant may occupy and use the Leased Premises for any lawful purpose, which
does not violate any certificate of occupancy, other permit or certificate, or
any Law or Legal Requirement, provided that most of Building C and all of
Building E and Building F shall only be used as a data center and internet
business exchange (“IBX”) collocation facility (and ancillary administrative or
other support services) or any facility that as a result of technological
changes is substantially equivalent, or a technological successor, to a data
center and IBX collocation facility, so long as such change does not have any
material negative impact on the value of the Leased Premises, or, for any other
purpose previously approved by Landlord in writing and in a manner consistent
with applicable Laws, Legal Requirements and the Permitted Encumbrances. In
approving any alternative uses, Landlord shall act reasonably taking into
account technological changes and changes in the telecommunications industry.
Tenant shall not use or occupy or permit the Leased Premises to be used or
occupied, nor do or permit anything to be done in or on the Leased Premises, in
a manner which would or is likely to (i) violate any Law or Legal Requirement,
(ii) make void or voidable or cause any insurer to cancel any insurance required
by this Lease, or make it impossible to obtain any such insurance at
commercially reasonable rates, (iii) make void or voidable, cancel or cause to
be cancelled or release any warranty, guaranty or indemnity, (iv) cause
structural injury to any of the Improvements or (v) constitute a public or
private nuisance or waste. The portion of the Leased Premises used, at any time,
as an IBX facility is sometimes referred to herein as the “IBX Facility” and
that portion of the Leased Premises that is not, at any time, used as an IBX
Facility is referred to herein as the “Commercial Facility”.

 

(b) Subject to the provisions hereof, so long as no Event of Default has
occurred and is continuing, Tenant shall quietly hold, occupy and enjoy the
Leased Premises throughout the Term, without any hindrance, ejection or
molestation by Landlord with respect to matters that arise after the date
hereof.

 

-9-



--------------------------------------------------------------------------------

(c) Landlord acknowledges that Tenant will operate the IBX Facility portion of
the Leased Premises as a highly secure facility which has very limited access.
As a result thereof, Landlord shall not under any circumstances enter the IBX
Facility portion of the Leased Premises without being accompanied by a
representative of Tenant and after, at least, 48 hours prior written notice.
Subject to the foregoing requirement, Landlord shall be entitled to enter the
Premises at the following times and for the following purposes: (i) as required
to perform Landlord’s obligations under this Lease and to inspect the Premises
to confirm that Tenant is in compliance with its obligations under the Lease,
provided, however, that such inspection shall only occur once a quarter (unless
an Event of Default exists in which case Landlord may enter the Leased Premises
as often as Landlord deems necessary in its sole discretion, subject to the
notice requirements set forth above), and (ii) showing the Leased Premises to
prospective purchasers or lenders, or, during the last 180 days of the Term, to
prospective tenants. Notwithstanding anything to the contrary but subject to the
notice requirements set forth above in this Section 4(c), Landlord shall have
access to the Leased Premises at ay time in order to enforce its self-help
rights or any of its other remedies under this Lease. In exercising such entry
rights, Landlord will endeavor to minimize, to the extent reasonably
practicable, the interference with Tenant’s business.

 

5. Term.

 

(a) Subject to the provisions hereof, Tenant shall have and hold the Leased
Premises for an initial term (such term, as extended or renewed in accordance
with the provisions hereof, being called the “Term”) commencing on December 21,
2005 (the “Commencement Date”) and ending on the last day of the two hundred
fortieth (240th) calendar month next following the date hereof (the “Expiration
Date”).

 

(b) Notwithstanding anything in this Lease to the contrary, including, without
limitation, Section 17 hereof, this Lease shall not be cancelable or terminable
for any reason whatsoever by Landlord or Tenant prior to the Expiration Date
unless and until the Mortgage Financing has been repaid in full, including,
without limitation, all outstanding principal and interest and other
indebtedness payable under the Mortgage Loan Documents. Notwithstanding the
foregoing, the restrictions of this Section 5(b) shall not apply to any
Successor Landlord (as defined in Section 29 hereof).

 

(c) [Intentionally Omitted]

 

(d) If an Event of Default occurs and so long as such Event of Default shall
continue, then Landlord shall have the right during the remainder of the Term
then in effect, to (i) advertise the availability of the Leased Premises for
sale or reletting and to erect upon the Leased Premises one (1) sign reasonably
acceptable to Tenant indicating such availability and (ii) show the Leased
Premises to prospective purchasers or tenants or their agents subject to the
requirements of Section 4(c).

 

-10-



--------------------------------------------------------------------------------

6. Basic Rent.

 

(a) Commencing on the Commencement Date, Tenant shall pay to Landlord, in lawful
money of the United States, without set-off, counterclaim, recoupment,
abatement, suspension, deferment, diminution, deduction, reduction or defense,
except as otherwise specifically set forth herein, for each calendar month of
the Term, monthly rent in the amount of $602,236.84 (“Basic Rent”), in advance,
on the first day of the Term and then on the first day of each calendar month
(each such day being a “Basic Rent Payment Date”); without abatement, deduction,
claim, offset, prior notice or demand. If the first day of the Term is not the
first day of a calendar month, then the amount of the Basic Rent due and payable
shall be prorated. Each such rental payment shall be made, at Landlord’s sole
discretion, to Landlord by wire transfer in Federal Funds in accordance with the
wiring instructions set forth on Exhibit “E” attached hereto and made a part
hereof and/or to such one or more other Persons, at such addresses as Landlord
may direct by fifteen (15) days’ prior written notice to Tenant (in which event
Tenant shall give Landlord notice of each such payment concurrent with the
making thereof), on or before the applicable Basic Rent Payment Date.

 

(b) In the event that any installment of Basic Rent is not paid within five
(5) business days of the date due, Tenant shall pay to Landlord, in addition to
the Basic Rent, an amount equal to three percent (3%) of the amount of such
unpaid installment or portion thereof to reimburse Landlord for its cost and
inconvenience incurred as a result of Tenant’s delinquency; provided that Tenant
shall not be obligated to pay such amount the first time in each Lease Year that
Tenant is late in paying the Basic Rent, provided that Tenant actually pays such
Basic Rent within five (5) business days of written notice from Landlord.

 

(c) Interest at the rate (the “Default Rate”) of four percent (4%) over the
Prime Rate per annum shall be due and payable on the following sums until paid
in full: (A) all overdue installments of Basic Rent from the respective due
dates thereof provided, however, that with the first late payment of all or any
installment of Basic Rent in any Lease Year, the Default Rate shall not be due
and payable unless the Basic Rent has not been paid within five (5) business
days following written notice from Landlord that such installment is past due,
(B) all overdue amounts of Additional Rent relating to obligations which
Landlord shall have paid on behalf of Tenant, from the date of payment thereof
by Landlord, and (C) all other overdue amounts of Additional Rent, from the date
when any such amount becomes overdue.

 

(d) In addition, in the event of a Casualty/Condemnation resulting in a partial
prepayment of the Mortgage Lender Financing, the Basic Rent due under this Lease
shall be equitably reduced to an amount equal to 1.2 times the current Debt
Service based on the then outstanding principal amount of the Mortgage Lender
Financing in order to reflect among other things, the new loan amortization
schedule so that the remaining outstanding principal amortizes in full over the
remaining term of the Mortgage Lender Financing.

 

7. Additional Rent.

 

(a) Tenant shall pay and discharge, as additional rent (collectively,
“Additional Rent”) (i) all expenses incurred in the use, operation and
maintenance of the Leased Premises, including, without limitation, the
following: electricity, gas, water, sewer, storm water, fuel and other
reasonable utility charges, (ii) premiums and other charges for insurance

 

-11-



--------------------------------------------------------------------------------

(including, but not limited to, property insurance, rent loss insurance and
liability insurance), (iii) all costs incurred in connection with service and
maintenance contracts, (iv) all costs required to keep the Leased Premises and
Equipment in Good Condition and Repair, as defined below, and (v) all
Impositions in accordance with Section 8 below. All of the foregoing items
described in the preceding clauses (i)-(v) are referred to herein as “Expenses.”
Except as otherwise agreed to by Landlord and Tenant, all of such Expenses shall
be paid directly by Tenant and Tenant shall, upon the written request of
Landlord, provide Landlord with reasonable evidence of such payment. As used
herein the phrase “Good Condition and Repair” shall mean that the Leased
Premises are in the condition that one would expect the Leased Premises to be
in, if throughout the Term Tenant (y) uses and maintains the Leased Premises and
Equipment in a commercially reasonable manner and in an accordance with the
requirements of this Lease and (z) makes all Required Replacements. “Required
Replacements” are the replacements to nonfunctioning equipment, fixtures, and
improvements that a commercially reasonable owner-user would make. Good
Condition and Repair shall not require the replacement of functioning but
obsolete Equipment or Improvements. Notwithstanding the foregoing, Tenant shall
not be obligated to pay any portion of the following items:

 

(i) Sums paid to subsidiaries or other affiliates of Landlord for services on or
to Leased Premises, but only to the extent that the costs of such services
exceed the competitive cost for such services rendered by persons or entities of
similar skill, competence and experience.

 

(ii) Advertising and promotional expenditures.

 

(iii) Landlord’s charitable and political contributions.

 

(iv) Any expenses for which Landlord has received actual reimbursement.

 

(v) Wages, salaries, benefits or other similar compensation paid to employees of
Landlord or Landlord’s agents.

 

(vi) Penalties or other costs incurred due to a violation by Landlord, as
determined by written admission, stipulation, final judgment or arbitration
award, of any of the terms and conditions of this Lease or any Law relating to
the Leased Premises.

 

(vii) Landlord’s general corporate office overhead and administrative expenses
(which shall not be deemed to include a management fee).

 

(viii) The cost of abatement or removal of any Hazardous Substances, except for
the costs of any such actions taken by Landlord to comply with any Laws in
connection with the ordinary operation and maintenance of the Leased Premises or
any costs for which Tenant is responsible under Sections 9 and 14.

 

-12-



--------------------------------------------------------------------------------

(ix) All direct and indirect costs of refinancing, selling, exchanging or
otherwise transferring ownership of the Leased Premises or any interest therein
or portion thereof, including broker commissions, attorneys’ fees and closing
costs.

 

(x) Reserves for bad debts, rent loss, capital items or future expenses.

 

(xi) Third party claims paid by Landlord for personal injury or property damage,
including costs of Landlord’s defense thereof, except that the foregoing shall
not relieve Tenant of responsibility for claims (and the defense costs thereof)
for which Tenant is responsible pursuant to Section 14 or any other provision of
this Lease.

 

(b) Tenant shall pay and discharge any Additional Rent referred to in
Section 7(a) when the same shall become due, provided that amounts which are
billed to Landlord or any third party, but not to Tenant, shall be paid within
thirty (30) days after Landlord’s demand for payment thereof. Any demand by
Landlord for the payment of Additional Rent shall be accompanied by reasonably
supporting material explaining the Additional Rent amount.

 

8. Payment of Impositions. Tenant shall, before interest or penalties are due
thereon, pay and discharge all taxes (including real and personal property,
franchise, sales, use, gross receipts and rent taxes), all charges for any
easement or agreement maintained for the benefit of the Leased Premises, all
assessments (including, without limitation, special assessments) and levies, all
permit, inspection and license fees, all rents and charges for water, sewer,
utility and communication services relating to the Leased Premises and all other
public charges whether of a like or different nature, even if unforeseen or
extraordinary, imposed upon or assessed against (a) Tenant, (b) Tenant’s
possessory interest in the Leased Premises, (c) the Leased Premises, or
(d) Landlord as a result of or arising in respect of the acquisition, ownership,
occupancy, leasing, use, possession or sale of the Leased Premises, any activity
conducted on the Leased Premises, or the Rent (collectively, the “Impositions”);
provided, that nothing herein shall obligate Tenant to pay (i) income, excess
profits or other taxes of Landlord which are determined on the basis of
Landlord’s net income or net worth (unless such taxes are in lieu of or a
substitute for any other tax, assessment or other charge upon or with respect to
the Leased Premises which, if it were in effect, would be payable by Tenant
under the provisions hereof or by the terms of such tax, assessment or other
charge), (ii) any estate, inheritance, succession, gift or similar tax imposed
on Landlord or (iii) any capital gains tax imposed on Landlord in connection
with the sale of the Leased Premises to any Person. If any Imposition may be
paid in installments without interest or penalty, Tenant shall have the option
to pay such Imposition in installments; in such event, Tenant shall be liable
only for those installments which accrue or become due and payable during the
Term. Tenant shall prepare and file all tax reports required by governmental
authorities which relate to the Impositions. Tenant shall deliver to Landlord
(A) copies of all settlements and notices pertaining to the Impositions which
may be issued by any governmental authority within ten (10) days after Tenant’s
receipt thereof, (B) receipts for payment of all taxes required to be paid by
Tenant hereunder within thirty (30) days after the due date thereof and
(C) receipts for payment of all other Impositions within ten (10) days after
Landlord’s request therefor.

 

-13-



--------------------------------------------------------------------------------

9. Compliance with Laws and Easement Agreements; Environmental Matters;
Above-Ground Storage Tanks.

 

(a) Tenant shall, at its expense, comply with and conform to, and cause the
Leased Premises and any other Person occupying any part of the Leased Premises
to comply with and conform to, all Insurance Requirements and Legal Requirements
(including all applicable Environmental Laws). Tenant shall not at any time
(i) cause, permit or suffer to occur any Environmental Violation or (ii) permit
any subtenant, assignee or other Person occupying the Leased Premises under or
through Tenant to cause, permit or suffer to occur any Environmental Violation
and, at the request of Landlord, Tenant shall promptly remediate or undertake
any other appropriate response action to correct any existing Environmental
Violation in a manner which is commercially reasonable and sufficient to
remediate or correct such Environmental Violation to levels consistent with
non-residential use of the Leased Premises and in accordance and compliance with
all applicable Legal Requirements. Any and all reports prepared for or by
Landlord with respect to the Leased Premises shall be for the sole benefit of
Landlord and no other Person shall have the right to rely on any such reports.

 

(b) Tenant, at its sole cost and expense, will at all times promptly abide by,
discharge and perform all of the covenants, conditions and agreements contained
in any Easement Agreement on the part of Landlord or the occupier to be kept and
performed thereunder. Tenant will not alter, modify, amend or terminate any
Easement Agreement, give any consent or approval thereunder, or enter into any
new Easement Agreement without, in each case, prior written consent of Landlord,
which consent shall not be unreasonably withheld, delayed or conditioned.
Notwithstanding the foregoing or anything to the contrary contained in this
Lease, Tenant shall have the right without obtaining Lender’s or Landlord’s
prior approval to: (i) grant or modify standard utility and telecommunications
easements serving the Leased Premises, or (ii) grant to one or more of its
Customers, Non-Customers or other third-parties the right to use on commercially
reasonable terms the capacity of the fiber ring located on the Leased Premises
provided that such additional use does not impair or reduce the capacity
required for the operation of data centers or IBX collocation facilities in
Building C, Building E and Building F or on any portion of the Leased Premises.

 

(c) If Tenant fails to comply with any requirement of any Environmental Law in
connection with any Environmental Violation which occurs or is found to exist,
after the expiration of a reasonable period of time of not less than thirty
(30) days provided by Landlord to Tenant in writing to cure such Environmental
Violation, Landlord shall have the right (but no obligation) to take any and all
actions as Landlord shall deem reasonably necessary or advisable in order to
cure such Environmental Violation.

 

(d) Tenant shall promptly notify Landlord after becoming aware of any
Environmental Violation (or alleged Environmental Violation) or noncompliance
with any of the covenants contained in this Section 9 and shall forward to
Landlord immediately upon receipt thereof copies of all orders, reports,
notices, permits, applications or other communications relating to any such
violation or noncompliance.

 

-14-



--------------------------------------------------------------------------------

(e) Landlord acknowledges that there presently exists on the Leased Premises
generators and other redundant power generation equipment, including fuel
storage tanks, specialized HVAC and fire suppression systems, which may contain
Hazardous Substances. During the Term Tenant may, in accordance with the
provisions of this Lease, install additional above-ground fuel storage tanks
(“ASTs”) or underground fuel storage tanks (“USTs”), replace the existing fuel
storage tanks, install or replace any battery back-up systems, install or
replace the HVAC or fire suppression systems, so long as all of such work is
done in accordance with the requirements of this Lease and all Hazardous
Substances involved in any of such systems or equipment are handled, used,
stored, maintained and disposed of in accordance with applicable Laws,
including, without limitation, Environmental Laws and is necessary to support
the operations of data centers or IBX collation facilities. Any additional fuel
storage tanks installed on the Leased Premises shall be AST’s, unless such AST’s
are not feasible in light of the design and operation of the improvements on the
Leased Premises. The determination of such feasibility shall be in Landlord’s
sole reasonable discretion. Notwithstanding the foregoing, the installation of
additional ASTs or USTs (but not the replacement of any existing fuel storage
tanks) shall be subject to (i) Landlord’s prior written approval with respect to
the location of any additional ASTs or USTs, which approval shall not be
unreasonably delayed or conditioned, (ii) requiring additional storage tank
liability insurance in accordance with Section 15(a)(ix) and (iii) Landlord’s
right to require removal of any additional ASTs or USTs at the end of the Term.

 

(f) If required by Landlord, at least ninety (90) days prior to the (i) end of
the Term or (ii) termination of the Lease, Tenant shall remove any additional
fuel storage tanks installed upon the Leased Premises pursuant to Section 9(e)
above in accordance with all then applicable Legal Requirements, approvals,
regulations and ordinance applicable thereto and Tenant shall cause such area of
the Leased Premises to be fully restored with appropriate closure letters from
the applicable governmental authorities (the “Storage Tank Removal”). The
Storage Tank Removal obligation shall not apply to storage tanks located on the
Leased Premises as of the date hereof. Tenant agrees that in no manner,
expressed or implied, shall Landlord have any responsibility for any and all
storage tanks located now or in the future on the Leased Premises (the “Storage
Tanks”), including the maintenance, operation, and as applicable, the Storage
Tank Removal. Tenant hereby agrees to indemnify, defend and hold harmless
Landlord from any and all claims and damages in any way relating to the
construction, maintenance, operation of any Storage Tanks on the Leased Premises
and if applicable, the Storage Tank Removal, including claims and damages from
subsurface and groundwater conditions relating to any of the construction,
maintenance, operation and, if applicable, the Storage Tank Removal. Such
indemnity shall survive the termination or expiration of the Lease.

 

(g) At all times, Tenant shall cause the Storage Tanks, at Tenant’s sole cost
and expense, to be maintained and operated in accordance with all applicable
Laws and all Legal Requirements, but not limited to, making any changes thereto
as may be required from time to time by such applicable Laws, Legal
Requirements, ordinances or other requirements. Tenant shall maintain complete
and accurate records of all maintenance and all testing of the Storage Tanks,
and each portion thereof, and make such records available upon ten (10) days’
prior written notice to Landlord. Additionally, Tenant shall furnish Landlord
with copies of all certification and inspection reports obtained by Tenant for
any purpose in connection with the Storage Tanks, including but not limited to
as required for insurance purposes, within thirty (30) days of Tenant’s receipt
of such certification and inspection reports.

 

-15-



--------------------------------------------------------------------------------

(h) Prior to the end of the Term (but not more than sixty (60) days prior
thereto), Tenant shall furnish Landlord with an environmental report (which
report shall be customary at the time it is furnished) reasonably acceptable to
Landlord which report must indicate that the Storage Tanks are not leaking, or,
if any leakage is detected, that areas in which the Storage Tanks are located
are not contaminated above reportable levels by any leakage from the Storage
Tanks and to the extent such report reveals that there are any Hazardous
Substance in such areas, Tenant shall be solely responsible, at Tenant’s sold
cost and expense, for removing and remediating such areas in accordance with
applicable Legal Requirements and in a manner reasonably acceptable to Landlord
(including repairing any damage to the Leased Premises in connection.

 

(i) All costs and expenses incurred by Landlord relating to the review,
approval, monitoring or implementation and monitoring of the Storage Tanks shall
be paid for by Tenant promptly upon demand, and in any event within ten
(10) Business Days of written demand therefor.

 

10. Liens; Recording.

 

(a) Subject to the provisions of Section 9(b) hereof, Tenant shall not, directly
or indirectly, create or permit to be created or to remain and shall promptly
after notice thereof discharge or remove, any lien, levy or encumbrance on the
Leased Premises or on any Rent or any other sums payable by Tenant under this
Lease, other than the Permitted Encumbrances and any mortgage, lien, encumbrance
or other charge created by or resulting solely from any act or omission of
Landlord. In the event of attachment of a mechanic’s lien or other lien for
labor, services or materials furnished to Tenant or to anyone holding or
occupying the Leased Premises through or under Tenant, Tenant shall immediately
notify Landlord and Lender of such lien or other action of which Tenant has or
reasonably should have knowledge and which affects title to the Leased Premises
or any part thereof, and shall cause the same to be removed within ten (10) days
(or such additional time as Landlord and Lender may consent to in writing) of
notice of such lien. If Tenant shall fail to remove such lien within said time
period, Landlord or Lender may take such action as Landlord or Lender, as
applicable, deem necessary to remove the same and the entire cost thereof shall
be immediately due and payable by Tenant to Landlord or Lender, as applicable,
and such amount shall bear interest at the Default Rate.

 

(b) Tenant shall execute, deliver and record, file or register all such
instruments as may be required or permitted by any present or future Law in
order to evidence the respective interests of Landlord and Tenant in the Leased
Premises, and shall cause a memorandum of this Lease (or, if such a memorandum
cannot be recorded, this Lease), and any supplement hereto or thereto, to be
recorded in such manner and in such places as may be required or permitted by
any present or future Law in order to protect the validity and priority of this
Lease.

 

-16-



--------------------------------------------------------------------------------

11. Maintenance and Repair.

 

(a) Tenant shall at all times maintain the Leased Premises and the Equipment in
Good Condition and Repair and in compliance with all Legal Requirements. Tenant
shall take every action reasonably necessary or appropriate for the preservation
and safety of the Leased Premises. Tenant shall promptly make all Alterations of
every kind and nature, whether foreseen or unforeseen, which may be required to
comply with the foregoing requirements of this Section 11(a). Landlord shall not
be required to make any Alteration, whether foreseen or unforeseen, or to
maintain any of the Leased Premises. Tenant hereby expressly waives any right
which may be provided for in any Law now or hereafter in effect to make
Alterations at the expense of Landlord or, to require Landlord to make
Alterations. Any Alteration made by Tenant pursuant to this Section 11 shall be
made in conformity with the provisions of Section 12.

 

(b) If any Improvement hereafter constructed, shall (i) encroach upon any
setback or any property, street or right-of-way adjoining the Leased Premises,
(ii) violate the provisions of any restrictive covenant affecting the Leased
Premises, (iii) hinder or obstruct any easement or right-of-way to which the
Leased Premises is subject or (iv) impair the rights of others in, to or under
any of the foregoing, Tenant shall, promptly after receiving notice thereof,
either (A) obtain from all necessary parties waivers or settlements of all
claims, liabilities and damages resulting from each such encroachment,
violation, hindrance, obstruction or impairment, whether the same shall affect
Landlord, Tenant or both, or (B) take such reasonable action as shall be
necessary to remove all such encroachments, hindrances or obstructions and to
end all such violations or impairments, including, if necessary, making
Alterations. Tenant acknowledges and agrees that Landlord shall have no
obligation to correct any of the foregoing conditions to the extent that any one
or more of them exist prior to the Commencement Date and that Tenant shall
continue to be bound by the terms of this Lease regardless of the existence of
any such pre-existing conditions.

 

(c) Landlord and Tenant acknowledge that it is Tenant’s responsibility to keep
the Leased Premises in Good Condition and Repair and in compliance with all
Legal Requirements. Landlord shall not perform any repairs, modifications or
improvements to the Leased Premises, unless (i) Tenant has failed to take the
necessary actions to maintain the Leased Premises in Good Condition and Repair,
after fifteen (15) days advance written notice from Landlord, or (ii) in
Landlord’s reasonable judgment such actions are required on an emergency basis
to protect life or property and Tenant is not responding to such emergency;
provided, however, that under no circumstances shall Landlord be obligated to
perform any repairs, modifications or improvements to the Leased Premises or
keep the Leased Premises in Good Condition and Repair.

 

12. Alterations and Improvements.

 

(a) Landlord has reviewed and approved the initial alterations contemplated by
Tenant as described on Exhibit “F” (the “Initial Alterations”), comprising at
least $40,000,000.00 in hard costs and soft costs (which soft costs shall not
exceed customary and commercially reasonable amounts) and which shall among
other things, upgrade, improve and enhance the value of the Building C, Building
E and Building F, and acknowledges that such Initial Alterations shall not
require further approval by Landlord but that Tenant shall deliver to

 

-17-



--------------------------------------------------------------------------------

Landlord the as-built drawings in CAD and hard copy and copies of any permits
for such Initial Alterations upon completion thereof, as required below. Tenant
shall not remove any portion of the Initial Alterations at the end of the Term
and such Initial Alterations shall become a part of the Leased Premises and
Landlord’s property. Tenant shall be required to complete the Initial
Alterations on or before December 31, 2007, subject to reasonable extensions for
force majeure delays, and in accordance with this Section 12. In connection with
the Initial Alterations, Tenant shall provide Landlord and Lender, if not
otherwise previously provided, with a copy the plans and specifications and
budget for the Initial Alterations.

 

(b) Tenant shall have the right, without having obtained the prior written
consent of Landlord and provided that no Event of Default then exists, (i) to
make any improvements, alterations or modifications to the Premises the cost of
which is less than Two Hundred and Fifty Thousand Dollars ($250,000) (so long as
such improvements do not devalue the Leased Premises or increase Landlord’s
obligations or liability during or after the Term in any way), (ii) to make
non-structural Alterations which are reasonably required or desirable for the
operation of Tenant’s business in the Leased Premises and which are not visible
from the exterior of the Leased Premises, or (iii) to install or replace
Equipment in the Improvements or accessions to the Equipment. If Tenant desires
to make Alterations to the Leased Premises which are not covered by clauses (i),
(ii) or (iii) above, the prior written approval of Landlord shall be required
which shall not be unreasonably withheld, delayed or conditioned. Tenant shall
not construct upon the Land any additional buildings without having first
obtained the prior written consent of Landlord which shall not be unreasonably
withheld, delayed or conditioned. Landlord and Tenant acknowledge that Tenant is
in the business of providing telecommunications and collocation services to its
customers. Over the Term of this Lease it is likely that, due to technological
innovations, the nature of these services and/or the equipment or facilities
required to perform these services in an optimal manner may change. Landlord
acknowledges that any Alterations required to accommodate such changes in
Tenant’s business shall be deemed reasonable so long as they do not impair the
value of the Leased Premises. An Alteration will not be deemed to impair the
value of the Leased Premises, if the Alteration can be removed at the end of the
Term, and the Leased Premises can be reasonably restored to their condition
prior to such Alteration.

 

(c) If Tenant makes any Alterations pursuant to this Section 12 or as required
by Sections 11 or 16 (such Alterations and actions being hereinafter
collectively referred to as “Work”), then prior to commencing any Work, Tenant
shall (i) submit to Landlord, for Landlord’s written approval, where required,
detailed plans and specifications therefor in form satisfactory to Landlord,
(ii) if such Alterations require a filing with any Governmental Authority or
require the consent of such authority, then such plans and specifications shall
(A) be prepared and certified by a registered architect or licensed engineer,
and (B) comply with all Laws to the extent necessary for such governmental
filing or consent, (iii) at its expense, obtain all required permits, approvals
and certificates, (iv) furnish to Landlord duplicate original policies or
certificates of insurance evidencing worker’s compensation coverage (covering
all persons to be employed by Tenant, and all contractors and subcontractors
supplying materials or performing work in connection with such Alterations) and
comprehensive public liability (including property damage coverage) insurance,
comprehensive form automobile liability

 

-18-



--------------------------------------------------------------------------------

insurance and Builder’s Risk coverage (issued on a completed value basis) all in
such form, with such companies, for such periods and in such amounts as Landlord
may require, naming Landlord and its employees and agents as additional
insureds. All Alterations shall be performed by Tenant at Tenant’s sole cost and
expense (A) in a good and workmanlike manner using materials of first class
quality, (B) in compliance with all Laws, and (C) in accordance with the plans
and specifications previously approved by Landlord. Tenant shall at its cost and
expense obtain all approvals, consents and permits from every Governmental
Authority having or claiming jurisdiction prior to, during and upon completion
of such Alterations. If any such Work involves the replacement of existing
Equipment or parts thereto, and except in instances where such Equipment is
obsolete, all replacement Equipment or parts shall have a functional value and
useful life equal to the lesser of (A) the functional value and useful life on
the date hereof of the Equipment being replaced or (B) the functional value and
useful life of the Equipment being replaced immediately prior to the occurrence
of the event which required its replacement (assuming such replaced Equipment
was then in the condition required by this Lease). Tenant shall promptly
reimburse Landlord, as Additional Rent and upon demand, for any and all costs
and expenses incurred by Landlord in connection with Landlord’s review of
Tenant’s plans and specifications for any such Alteration, not to exceed fifteen
hundred dollars ($1500).

 

(d) Landlord agrees to respond to any written request for approval of all
Tenant’s plans and specifications for any Alterations (“Tenant’s Plans”) within
ten (10) Business Days after Tenant’s request, provided Tenant’s Plans comply in
all material respects with the requirements of this Section 12. In addition,
Landlord agrees to respond to any resubmission of Tenant’s Plans within five
(5) Business Days after written resubmission. If Landlord either fails to
approve or disapprove any Tenant’s Plans on or before the end of the applicable
review period set forth herein, such Tenant’s Plans or revisions thereto shall
be deemed to be approved by Landlord. Tenant may at the time that any Tenant’s
Plans are submitted to Landlord also request that Landlord indicate whether or
not the Alterations described in such Tenant’s Plans will be required to be
removed at the end of the Term or upon the earlier termination of this Lease. In
the event that any Alterations or new equipment are in the category that do not
require Landlord’s consent for the construction or installation thereof, Tenant
may remove such items at the end of the Term, at Tenant’s election.

 

(e) Upon completion of any Alterations and any work pursuant to this Section 12,
Tenant, at its expense, shall promptly obtain certificates of final approval of
such Alterations as may be required by any Governmental Authority, and shall
furnish Landlord with copies thereof, together with “as built” plans and
specifications for such Alterations prepared on an Autocad Computer Assisted
Drafting and Design System (or such other system or medium as Landlord may
accept).

 

(f) Tenant shall, at Tenant’s sole cost and expense, upon the expiration of the
Term or earlier termination of this Lease, at the request of Landlord remove
all, or a portion of (as specified in such request), Alterations made during the
Term of this Lease and restore the Leased Premises to their condition as of the
date hereof, normal wear and tear excepted. Notwithstanding the foregoing,
Tenant shall not be required to remove the following at the end of the Term or
earlier termination of this Lease: (i) Initial Alterations, (ii) Alterations
which Landlord has previously agreed to in writing that Tenant shall not be
required to remove,

 

-19-



--------------------------------------------------------------------------------

and (iii) Alterations which are substantially consistent in form or function to
the Improvements existing as of the date hereof or the Initial Alterations.
Notwithstanding anything to the contrary, Tenant shall not be permitted to
remove any Initial Alterations and improvements and equipment existing on the
Leased Premises as of the date hereof or any new improvements or equipment added
subsequent to the date hereof which are necessary for the operation of the IBX
Facility or Commercial Facility (except to the extent replaced or removed prior
to the expiration of the Term or earlier termination of this Lease in accordance
with the provisions hereof) and all Alterations remaining on the Leased Premises
at the end of the Term of this Lease shall become the property of Landlord at
such time.

 

13. Approved Alterations. Subject to the provisions of this Lease, Tenant may
install, at its sole cost, risk and expense: (i) satellite dishes and
communications equipment on the roof of the Improvements and on the Land in an
amount and of a type reasonably required for the conduct of Tenant’s business on
the Leased Premises, (ii) on the Land or Improvements such additional
generators, storage tanks, HVAC equipment, electrical or telecommunications
switching equipment or similar equipment of a type reasonably required for the
conduct of Tenant’s business on the Leased Premises, and (iii) on the Land and
with access to the Improvements, such additional fiber or other communications
lines as may be reasonably required for the conduct of Tenant’s business on the
Leased Premises. All work done in connection with the items described in clauses
(i), (ii) and (iii) above shall be deemed Alterations and shall be subject
Sections 12(b)-12(e) above but shall not require any prior consent from the
Landlord.

 

14. Indemnification.

 

(a) Tenant shall pay, protect, indemnify, defend, save and hold harmless
Landlord and all other Persons described in Section 29 (each an “Indemnitee”)
from and against any and all liabilities, losses, damages (including punitive
damages), penalties, Costs (including reasonable attorneys’ fees and costs),
causes of action, suits, claims, demands or judgments of any nature whatsoever
arising from (i) any matter pertaining to the ownership, leasing, use, non-use,
occupancy, operation, management, condition, design, construction, maintenance,
repair or restoration of the Leased Premises and Tenant’s business operations
thereon, (ii) any casualty in any manner arising from the Leased Premises,
whether or not Indemnitee has or should have knowledge or notice of any defect
or condition causing or contributing to said casualty, (iii) any violation by
Tenant of any provision of this Lease, any contract or agreement to which Tenant
is a party, any Legal Requirement or any Permitted Encumbrance, or (iv) any
alleged, threatened or actual Environmental Violation, including, with out
limitation, (A) liability for response costs and for costs of removal and
remedial action incurred by the United States Government, any state or local
governmental unit or any other Person, or damages from injury to or destruction
or loss of natural resources, including the reasonable costs of assessing such
injury, destruction or loss, incurred pursuant to Section 107 of CERCLA, or any
successor section or act or provision of any similar state or local Law,
(B) liability for costs and expenses of abatement, correction or clean-up,
fines, damages, response costs or penalties which arise from the provisions of
any of the other Environmental Laws and (C) liability for personal injury or
property damage arising under any statutory or common-law tort theory, including
damages assessed for the maintenance of a public or private

 

-20-



--------------------------------------------------------------------------------

nuisance or for carrying on of a dangerous activity. Notwithstanding the
foregoing, the indemnification contained in this Section 14(a) shall not cover
any of the foregoing that result from the gross negligence or willful misconduct
of Landlord or the breach by Landlord of any provision of this Lease.

 

(b) In case any action or proceeding is brought against any Indemnitee by reason
of any such claim, (i) such Indemnitee shall notify Tenant to resist or defend
such action or proceeding by retaining counsel reasonably satisfactory to such
Indemnitee, and such Indemnitee will cooperate, at no cost to such Indemnitee,
and assist in the defense of such action or proceeding if reasonably requested
to do so by Tenant, and (ii) Tenant may, except in the event of a conflict of
interest or a bona fide dispute between Tenant and any such Indemnitee or during
the continuance of an Event of Default, retain its own counsel and defend such
action (it being understood that Landlord may employ counsel of its choice to
monitor the defense of any such action, the reasonable cost of which shall be
paid by Tenant in the event of a conflict of interest, a bona fide dispute
between Landlord and Tenant or during the continuance of an Event of Default).
In the event of a conflict of interest or dispute or during the continuance of
an Event of Default or Tenant’s request that Landlord handle its own defense,
Landlord shall have the right to select counsel, and the cost of such counsel
shall be paid by Tenant. Notwithstanding the foregoing, Tenant shall not enter
into any settlement which would affect Landlord or the Leased Premises without
Landlord’s prior written consent which may be withheld in its sole and absolute
discretion.

 

(c) The obligations of Tenant under this Section 14 shall survive any
termination, expiration or rejection in bankruptcy of this Lease with respect to
matters that occurred or existed prior to such termination, expiration or
rejection.

 

15. Insurance.

 

(a) Tenant shall maintain the following insurance on or in connection with the
Leased Premises:

 

(i) Insurance against physical loss or damage to the Improvements and Equipment
as provided under a standard “All Risk” or “Special Perils” property policy
including, but not limited to, flood (to the extent that the Leased Premises is
in a flood zone) for 100% of the replacement value of the Improvements and
Equipment. Such policies shall contain Replacement Cost and Agreed Amount
Endorsements (waiving co-insurance penalties), Building Ordinance or Law
coverage, a standard mortgagee clause acceptable to Lender and shall contain
deductibles not more than $100,000 per occurrence.

 

(ii) Commercial General Liability Insurance and Business Automobile Liability
Insurance (including Non-Owned and Hired Automobile Liability) against claims
for personal and bodily injury, death or property damage occurring on, in or as
a result of the use of the Leased Premises or any adjoining streets, sidewalks,
and passageways, in an amount not less than $1,000,000 per occurrence and
$2,000,000 annual aggregate and all other coverage extensions that are usual and
customary for properties of this size and type provided, however, that the
Landlord shall have the right to require such higher limits as may be
commercially reasonable and customary for properties of this size, type and
location.

 

-21-



--------------------------------------------------------------------------------

(iii) Worker’s compensation insurance covering all persons employed by Tenant in
connection with any work done on or about the Leased Premises for which claims
for death, disease or bodily injury may be asserted against Landlord, Tenant or
the Leased Premises or, in lieu of such Workers’ Compensation Insurance, a
program of self-insurance complying with the rules, regulations and requirements
of the appropriate agency of the State or States in which the Leased Premises
are located.

 

(iv) Comprehensive Boiler and Machinery Insurance on any of the Equipment or any
other equipment on or in the Leased Premises in an amount not less than
$4,000,000 per accident for damage to property. Either such Boiler and Machinery
policy or the All-Risk policy required in (i) above shall include at least
$1,000,000 per incidence for Off-Premises Service Interruption, Expediting
Expenses, and Hazardous Materials Clean-up Expense and may contain a deductible
not to exceed $100,000.

 

(v) Business Interruption coverage on an “actual loss sustained” basis over the
period of indemnity (such coverage shall be available for up to a period of at
least twelve (12) months). Such insurance shall name Landlord as loss payee
solely with respect to Basic Rent payable to or for the benefit of the Landlord
under this Lease. The perils covered by this policy shall be the same as those
accepted on the Leased Premises including flood, earthquake and earth movement.

 

(vi) During any period in which any Alterations at the Leased Premises are being
undertaken, Tenant will obtain commercial general liability insurance including
contractual liability, in the amount of $1,000,000 primary and $10,000,000
excess liability in the aggregate (the policy shall provide coverage on an
occurrence basis against claims for personal injury, bodily injury and death or
property damage occurring on, in or about the Leased Premises and the adjoining
streets, sidewalks and passageways. In addition, Tenant shall require all
contractors and subcontractors, architects and engineers to provide appropriate
insurance coverage), including Builder’s risk insurance on a completed value
basis protecting against “all risks” of physical loss, including collapse during
construction, water damage, flood, earthquake and transit coverage (coverage
should be on a non-reporting form, covering the total value of work performed
and equipment, supplies and materials furnished (with an appropriate limit for
soft costs in the case of construction) with deductibles approved by Landlord).
The builder’s risk insurance shall not contain a permission to occupy
limitation. Borrower agrees to consult with Landlord prior to commencing the
construction of any Improvements and to comply with all reasonable special
insurance requirements of Lender pertaining to any construction or Alteration.

 

(vii) If not covered by the policy required in Section 15(a)(i) above, insurance
coverage for terrorism and terrorist acts, in form and content and with
coverages acceptable to Landlord in its sole discretion. Landlord and Tenant
acknowledge that Tenant shall not be required to carry the insurance coverage
described in Sections 15(a)(vii) and (viii) if such insurance cannot be obtained
at commercially reasonable rates and is not customarily carried by institutional
owners or tenants of facilities similar to the Leased Premises.

 

-22-



--------------------------------------------------------------------------------

(viii) Umbrella excess liability insurance for not less than $10,000,000 per
occurrence, subject to an aggregate cap of not less than $10,000,000.

 

(ix) In connection with the Storage Tanks presently located on the Leased
Premises and any additional fuel Storage Tanks installed on the Leased Premises
in accordance with Section 9 of this Lease, Tenant shall, at all times during
the Term of this Lease, obtain and keep in force or reimburse Lender for the
cost of Storage Tank Pollution Liability Insurance in the amount of $1,000,000
per claim and $1,000,000 in the aggregate. For each new Storage Tank installed,
the Tenant shall increase the aggregate limit by $500,000.

 

(x) Law and Ordinance coverage in form and substance reasonably satisfactory to
Landlord.

 

(xi) Such other insurance (or other terms with respect to any insurance required
pursuant to this Section 15, including, without limitation, amounts of coverage,
deductibles, form of mortgagee clause) on or in connection with the Leased
Premises as Landlord may reasonably require, which at the time is usual and
commonly obtained in connection with properties similar in type of building
size, use and location to the Leased Premises.

 

(b) The insurance required by Section 15(a) shall be written by companies which
have a Best’s rating of A with a financial size of Class X or above or a
comparable claims paying ability assigned by Standard & Poor’s Corporation or
equivalent rating agency approved by Landlord and are admitted in, and approved
to write insurance policies by, the State Insurance Department for the state in
which the Leased Premises are located. The insurance policies (i) shall be for
such terms as Landlord may reasonably approve, (ii) shall be primary and without
right of contribution of any other insurance carried by or on behalf of Landlord
(if any), and (iii) shall be in amounts sufficient at all times to satisfy any
coinsurance requirements thereof. The insurance referred to in Sections
15(a)(i), 15(a)(iv), 15(a)(v), 15(a)(vi) 15(a)(vii), 15(viii) and 15(a)(x) shall
name Landlord as Owner, Landlord and Lender as loss payee as its interest may
appear. The insurance referred to in Sections 15(a)(ii) and 15(a)(viii) shall
name Landlord as an additional insured. Any obligation imposed upon the insureds
shall be the sole obligation of Tenant and not of any other insured. If said
insurance or any part thereof shall expire, be withdrawn, become void, voidable,
unreliable or unsafe for any reason, including a breach of any condition thereof
by Tenant or the failure or impairment of the capital of any insurer, or if for
any other reason whatsoever said insurance shall become reasonably
unsatisfactory to Landlord, Tenant shall within thirty (30) days prior to the
expiration date of the policy or following written notice from Landlord obtain
new or additional insurance reasonably satisfactory to Landlord. In addition,
Tenant hereby grants to the Lender the same rights as Landlord under this
Section 15 and Section 16. In addition to the foregoing, if required by Lender,
the insurance referred to in Sections 15(a)(ii) and 15(a)(viii) shall also name
the Lender as an additional insured under such policies.

 

-23-



--------------------------------------------------------------------------------

(c) Each policy required by any provision of Section 15(a), except clause
(iii) thereof, shall provide that it may not be cancelled on any renewal date
except after thirty (30) days’ prior notice to Landlord. Each such policy shall
also provide that any loss otherwise payable thereunder shall be payable
notwithstanding any change in title to or ownership of the Leased Premises and,
to the extent available, shall provided that any loss otherwise payable
thereunder shall be payable notwithstanding (i) any act or omission of Landlord
or Tenant which might, absent such provision, result in a forfeiture of all or a
part of such insurance payment, and (ii) the occupation or use of the Leased
Premises for purposes more hazardous than those permitted by the provisions of
such policy.

 

(d) Tenant shall pay as they become due all premiums for the insurance required
by Section 15(a), shall renew or replace each policy and upon written request
deliver to Landlord evidence of timely payment of the full premium therefor or
installment then due and shall promptly deliver to Landlord all original
certificates of insurance.

 

(e) Anything in this Section 15 to the contrary notwithstanding, any insurance
which Tenant is required to obtain pursuant to Section 15(a) may be carried
under a “blanket” or umbrella policy or policies covering other properties or
liabilities of Tenant, provided that such “blanket” or umbrella policy or
policies otherwise comply with the provisions of this Section 15 and provided
further that Tenant shall provide to Landlord a Statement of Values which shall
be reviewed annually and amended as necessary based on Replacement Cost
Valuations. Upon written request, a certified copy of each such “blanket” or
umbrella policy shall promptly be delivered to Landlord.

 

(f) Tenant shall have the replacement cost and insurable value of the
Improvements and Equipment determined from time to time as required by the
replacement cost and agreed amount endorsements and shall deliver to Landlord
the new replacement cost and agreed amount endorsement or certificate evidencing
such endorsement promptly upon Tenant’s receipt thereof.

 

(g) Tenant shall promptly comply with and conform to (i) all provisions of each
insurance policy required by this Section 15 and (ii) all requirements of the
insurers thereunder applicable to Landlord, Tenant or the Leased Premises or to
the use, manner of use, occupancy, possession, operation, maintenance,
alteration or repair of the Leased Premises, even if such compliance
necessitates Alterations or results in interference with the use or enjoyment of
the Leased Premises.

 

(h) Tenant shall not carry separate insurance concurrent in form or contributing
in the event of a Casualty with that required in this Section 15 unless
(i) Landlord are included therein as named insureds, with loss payable as
provided herein, and (ii) such separate insurance complies with the other
provisions of this Section 15. Tenant shall immediately notify Landlord of such
separate insurance and shall deliver to Landlord the certified copies of such
certificates of insurance evidencing such coverage.

 

-24-



--------------------------------------------------------------------------------

(i) All policies shall contain effective waivers by the carrier against all
claims for insurance premiums against Landlord and shall contain full waivers of
subrogation against the Landlord.

 

(j) All proceeds of any insurance required under Section 15(a) shall be payable
as follows:

 

(i) Proceeds payable under clauses (ii), (iii) and (iv) of Section 15(a) and
proceeds attributable to the general liability coverage of Builder’s Risk
insurance under clause (vi) of Section 15(a) shall be payable to the Person
entitled to receive such proceeds.

 

(ii) Proceeds of insurance required under clause (i) and (vii) - (x) of
Section 15(a) and proceeds attributable to Builder’s Risk insurance (other than
its general liability coverage provisions) under clause (vi) of Section 15(a)
shall be payable to Landlord and applied as set forth in Section 17 or, if
applicable, Section 18. Tenant shall apply the Net Award to restoration of the
Leased Premises in accordance with the applicable provisions of this Lease
unless a Termination Event shall have occurred and Tenant has given a
Termination Notice in which case the Landlord shall be entitled to keep the Net
Award.

 

(iii) Proceeds of insurance required under clause (v) of Section 15(a) shall be
payable to Landlord, and any amounts so received shall be applied against Basic
Rent as the same shall become due and owing.

 

16. Casualty and Condemnation.

 

(a) If any Casualty to the Leased Premises occurs the insurance proceeds for
which are reasonably estimated by Tenant to be equal to or in excess of Two
Hundred Fifty Thousand Dollars ($250,000), Tenant shall give Landlord prompt
notice thereof. So long as no Event of Default exists, Tenant is hereby
authorized to adjust, collect and compromise all claims under any of the
insurance policies required by Section 15(a) (except public liability insurance
claims payable to a Person other than Tenant, or Landlord) and to execute and
deliver on behalf of Landlord all necessary proofs of loss, receipts, vouchers
and releases required by the insurers and Landlord shall have the right to join
with Tenant therein. Notwithstanding the foregoing, any final adjustment,
settlement or compromise of any such claim that is in excess of Two Hundred
Fifty Thousand Dollars ($250,000) shall be subject to the prior written approval
of Landlord. If an Event of Default exists, Tenant shall not be entitled to
adjust, collect or compromise any such claim or to participate with Landlord in
any adjustment, collection and compromise of the Net Award payable in connection
with a Casualty. Tenant agrees to sign, upon the request of Landlord, all such
proofs of loss, receipts, vouchers and releases. Each insurer is hereby
authorized and directed to make payment under said policies, excluding return of
unearned premiums, directly to Landlord and Tenant jointly, and Tenant hereby
appoints Landlord as Tenant’s attorney-in-fact to endorse any draft therefor.

 

(b) Tenant, promptly upon receiving a Condemnation Notice, shall notify Landlord
thereof. Landlord shall be authorized to collect, settle and compromise the

 

-25-



--------------------------------------------------------------------------------

amount of any Net Award and, provided that so long as an Event of Default does
not exist, Tenant shall be entitled to participate with Landlord in any
Condemnation proceeding or negotiations under threat thereof or to contest the
Condemnation or the amount of the Net Award therefor. Subject to the provisions
of this Section 16(b), Tenant hereby irrevocably assigns to Landlord any award
or payment to which Tenant is or may be entitled by reason of any Condemnation,
whether the same shall be paid or payable for Tenant’s leasehold interest
hereunder or otherwise; but nothing in this Lease shall impair Tenant’s right to
any award or payment on account of Tenant’s trade fixtures, equipment or other
tangible property which is not part of the Equipment, moving expenses or loss of
business, if available, to the extent that and so long as (i) Tenant shall have
the right to make, and does make, a separate claim therefor against the
condemnor and (ii) such claim does not in any way reduce either the amount of
the award otherwise payable to Landlord for the Condemnation of Landlord’s fee
interest in the Leased Premises or the amount of the award (if any) otherwise
payable for the Condemnation of Tenant’s leasehold interest hereunder.

 

(c) If any Partial Casualty (whether or not insured against) or Partial
Condemnation shall occur to the Leased Premises, this Lease shall continue,
notwithstanding such event, and the Basic Rent payable hereunder shall be
appropriately adjusted to reflect any reduction in the net rentable area of the
Improvements that is unavailable for Tenant’s use and occupancy if the lost use
of such space adversely affects Tenant’s ability to operate its business in a
material manner, as a result of such Partial Casualty or Partial Condemnation,
but only to the extent Landlord receives the insurance proceeds under
Section 15(a)(v) to cover the lost Basic Rent and if any such insurance proceeds
relating to lost Basic Rent (or lost profits but only to the extent of Basic
Rent due and payable) are paid to Tenant, Tenant shall pay such sums to
Landlord, and only for so long as Tenant’s use and occupancy is adversely
affected. Except as provided in the preceding sentence, Tenant’s Basic Rent
shall not abate or be reduced during Tenant’s restoration of the Improvements.
Promptly after such Partial Casualty or Partial Condemnation, Tenant, as
required in Section 11(a), shall commence and diligently continue to restore the
Leased Premises as nearly as possible to their value, condition and character
immediately prior to such event (assuming the Leased Premises to have been in
the condition required by this Lease), and so long as no Event of Default
exists, any Net Award up to and including $500,000 shall be paid by Landlord
directly to Tenant for the purpose of paying the cost of such restoration,
provided, that Tenant shall pay Landlord the amount of any shortfall to the
extent the Net Award is insufficient to cover the cost of the restoration or
Tenant shall provide Landlord with adequate security to secure the payment of
such shortfall as and when required by Landlord. Any Net Award in excess of
$500,000 shall (unless such Casualty and Condemnation resulting in the Net Award
is a Termination Event) be made available by Landlord to Tenant for the
restoration of the Leased Premises pursuant to and in accordance with and
subject to the provisions of Section 18(b) hereof.

 

17. Termination Events.

 

(a) If (i) all of the Leased Premises shall be taken by a Taking, (ii) all of
the Leased Premises shall be substantially damaged or destroyed by a Casualty,
(iii) any portion of the Leased Premises shall be taken by a Taking and the
remaining portion of the Leased Premises is unsuitable or uneconomical for the
continuation of Tenant’s business therein,

 

-26-



--------------------------------------------------------------------------------

or (iv) any portion of the Leased Premises is destroyed or damaged by a Casualty
and the estimated time to repair or replace the Leased Premises is in excess of
one (1) year, as reasonably estimated by Landlord, or under applicable law the
Leased Premises cannot be rebuilt to a condition that is suitable and economical
for the operation of Tenant’s business therein (each of the events described in
the above clauses (i), (ii), (iii) and (iv) shall hereinafter be referred to as
a “Termination Event”), then Tenant shall have the option, within thirty
(30) days after Tenant receives a Condemnation Notice, or within thirty
(30) days after the Casualty, as the case may be, to give to Landlord written
notice (a “Termination Notice”) in the form described in Section 17(b) of the
Tenant’s election to terminate this Lease.

 

(b) A Termination Notice shall contain notice of Tenant’s intention to terminate
this Lease on the first Basic Rent Payment Date occurring after the date of such
Termination Notice.

 

18. Restoration.

 

(a) In the event that the Lease is not terminated as a result of any
Condemnation or Casualty as provided in Section 17 above, Landlord shall hold
any Net Award in excess of $500,000 in a fund (the “Restoration Fund”) and
disburse amounts from the Restoration Fund only in accordance with the following
conditions:

 

(i) prior to commencement of restoration, (A) the architects, contracts,
contractors, plans and specifications for the restoration shall have been
approved by Landlord, which approval shall not be unreasonably withheld, delayed
or conditioned, and (B) if requested by Landlord, Landlord shall be provided
with acceptable performance and payment bonds which insure completion of and
payment for the restoration, are in an amount and form and have a surety
acceptable to Landlord, and name Landlord as additional dual obligees;

 

(ii) at the time of any disbursement, no Event of Default shall exist and no
mechanics’ or materialmen’s liens shall have been filed against the Leased
Premises and remain undischarged, subject to Tenant’s rights under Section 14
hereof;

 

(iii) disbursements shall be made monthly in an amount not exceeding the cost of
the work completed since the last disbursement, upon receipt of (A) satisfactory
evidence, including architects’ certificates, of the stage of completion, the
estimated total cost of completion and performance of the work to date in a good
and workmanlike manner in accordance with the contracts, plans and
specifications, (B) waivers of liens, (C) contractors’ and subcontractors’ sworn
statements as to completed work and the cost thereof for which payment is
requested and (D) a satisfactory bring-down of title insurance;

 

(iv) each request for disbursement shall be accompanied by a certificate of
Tenant, signed by an officer of Tenant, describing the work for which payment is
requested, stating the cost incurred in connection therewith, stating that
Tenant has not previously received payment for such work and, upon completion of
the work, also stating that the work has been fully completed and complies with
the applicable requirements of this Lease;

 

-27-



--------------------------------------------------------------------------------

(v) Landlord may retain ten percent (10%) of the Restoration Fund until the
restoration is fully completed;

 

(vi) the Restoration Fund shall not be commingled with Landlord’s other funds
and shall bear interest at a rate agreed to by Landlord and Tenant;

 

(vii) such other customary reasonable conditions as Landlord may reasonably
impose.

 

(b) Prior to commencement of restoration and at any time during restoration, if
the estimated cost of completing the restoration work free and clear of all
liens, as reasonably determined by Landlord, exceeds the amount of the Net Award
available for such restoration, the amount of such excess shall, within ten
(10) days following written request by Landlord, be paid by Tenant to Landlord
to be added to the Restoration Fund or Tenant shall provide Landlord with
reasonable adequate security to secure the payment of such excess as and when
required. Any sum so added by Tenant which remains in the Restoration Fund upon
completion of restoration shall be refunded to Tenant. For purposes of
determining the source of funds with respect to the disposition of funds
remaining after the completion of restoration, the Net Award shall be deemed to
be disbursed prior to any amount added by Tenant.

 

(c) If any sum remains in the Restoration Fund after completion of the
restoration and any refund to Tenant pursuant to Section 18(b), such sum shall
be retained by Landlord.

 

19. Assignment and Subletting.

 

(a) Tenant shall have the right, upon fifteen (15) days prior written notice to
Landlord, with no consent of Landlord being required or necessary (“Preapproved
Assignment”), to assign this Lease by operation of law or otherwise to any of
the following Persons (each a “Preapproved Assignee”): (i) an affiliate,
subsidiary, or parent of Equinix, Inc., or a corporation, partnership or other
legal entity wholly owned by Equinix, Inc. (collectively, an “Affiliated
Party”), or (ii) a successor to Tenant by acquisition or merger, or by a
consolidation or reorganization pursuant to which Tenant ceases to exist as a
legal entity (each such party a “Successor Party”); provided, however, that as a
condition precedent to such Preapproved Assignment, Tenant shall provide a
guaranty from Equinix, Inc. (“Guarantor”) or a successor to Guarantor having a
net worth and financial strength equal to or greater than Guarantor in form and
substance reasonably acceptable to Landlord and approved by Lender in writing.
Tenant acknowledges that the ability of Landlord to give its consent or approval
will be subject to Landlord receiving the consent of Lender and any such
assignment shall be null and void without Lender’s consent. As used herein,
(A) “parent” shall mean a company which owns a majority of Equinix, Inc.’s
voting equity, (B) “subsidiary” shall mean an entity wholly owned by Equinix,
Inc. or a controlling interest in whose voting equity is owned by Equinix, Inc.,
and (C) “affiliate” shall mean an entity controlled by, controlling or under
common control with Equinix, Inc.

 

(b) If Tenant desires to assign this Lease, whether by operation of law or
otherwise, to a Person (“Non-Preapproved Assignee”) who would not be a
Preapproved

 

-28-



--------------------------------------------------------------------------------

Assignee (“Non Preapproved Assignment”) then Tenant shall, not less than twenty
(20) days prior to the date on which it desires to make a Non-Preapproved
Assignment submit to Landlord and Lender information regarding the following
with respect to the Non-Preapproved Assignee (collectively the “Review
Criteria”): (A) credit, (B) capital structure, (C) management, (D) operating
history, (E) proposed use of the Leased Premises, (F) compliance with all OFAC
and Patriot Act requirements, and (G) the name and financial information of the
proposed replacement guarantor, if any. Landlord and Lender shall review such
information and shall approve or disapprove the Non-Preapproved Assignee and
replacement guarantor, if any (which approval shall not be unreasonably
withheld) no later than the thirtieth (30th) day following receipt of all such
information, and Landlord and Lender shall be deemed to have acted reasonably in
granting or withholding consent if such grant or disapproval is based solely on
their review of the review Criteria applying prudent business judgment. Tenant
acknowledges that the ability of Landlord to give its consent will be subject to
Landlord receiving the consent of Lender and any such assignment shall be null
and void without Lender’s consent.

 

(c) Tenant shall have the right to sublease (and such sublease being referred to
herein as a “Sublease”) all or any portion of the Commercial Facility portion of
the Leased Premises, subject to Landlord’s written consent, which shall not be
unreasonably withheld, conditioned or delayed. Landlord shall approve or
disapprove any such proposed Sublease no later than the fifteenth (15th) day
following receipt of Tenant’s request for such approval. Tenant acknowledges
that the ability of Landlord to give its consent may be subject to Landlord
receiving the consent of Lender. Notwithstanding the foregoing, Landlord’s
consent shall not be required for any Sublease to any Preapproved Assignee or
that meets the following criteria: (i) the Sublease covers less than thirty
thousand (30,000) rentable square feet of the Commercial Facility portion of the
Leased Premises, (ii) the Sublease has a term that does not extend beyond the
term of this Lease, (iii) the Sublease is in a form customarily used by Tenant
for the Leased Premises or is in a form substantially similar to the Existing
Leases, and (iv) the Sublease is on commercially reasonable terms and conditions
at the term it is entered into. Tenant shall give Landlord notice of any
Sublease entered into pursuant to the preceding sentence, together with an
executed copy of such Sublease, within fifteen (15) days of the execution
thereof by Tenant. Landlord’s and Tenant’s right, title and interest to any such
Sublease shall be assigned to Lender.

 

(d) Tenant shall have the right, without the consent of Landlord to enter into
subleases, licenses or similar agreements (collectively a “Customer Agreement”)
with its Customers, consistent with the custom and practice of the
telecommunications industry, to “co-locate” such Customers’ telecommunications
equipment within the IBX Facility portion of the Leased Premises or to otherwise
occupy a portion of the IBX Facility portion of the Leased Premises and to allow
such Customer to avail themselves of the services provided by Tenant from the
Leased Premises consistent with the permitted uses of the Leased Premises.

 

(e) Except to the extent otherwise provided to the contrary under the terms of
the Existing Leases or prohibited by law with respect to the Existing Leases,
any Sublease or Customer Agreement shall at all times be subject and subordinate
in all respects to all of the terms of this Lease and the lien of the SFT I
Mortgage or any other Mortgage, and (A) no Sublease or Customer Agreement shall
in any way discharge or diminish any of the

 

-29-



--------------------------------------------------------------------------------

obligations of Tenant to Landlord under this Lease and Tenant shall remain
directly and primarily liable under this Lease; (B) each Sublease and Customer
Agreement shall prohibit the Customer or Non-Customer from engaging in any
activities on the Leased Premises that are not consistent with those permitted
under this Lease; (C) each Sublease shall be assignable to the Preapproved
Assignee, the Non-Preapproved Assignee or Successor Landlord and shall provide
that the Non-Customer at the election of the Successor Landlord will attorn
directly to the Successor Landlord in the event of a foreclosure or deed in lieu
of foreclosure and termination of this Lease and upon such election will require
such Non-Customer to enter into a direct lease with the Successor Landlord
(including any assignee or designee of such Successor Landlord) on substantially
the same terms and conditions as the Sublease for the balance of the remaining
term under the Sublease, and (D) each Sublease shall have a term which expires
on or prior to the Expiration Date, but shall be subject to earlier termination
if this Lease is terminated before the Expiration Date.

 

(f) Provided that a Sublease complies with the provisions of Section 19(c),
(d) and (e) above and has been approved by Lender, at the request of Tenant,
Landlord shall enter into and shall use commercially reasonable efforts to
obtain from the Lender a non disturbance and attornment agreement, on a form
reasonably acceptable to Landlord, Tenant and such subtenant or Customer.

 

(g) If Tenant assigns all its rights and interest under this Lease as permitted
under Section 19(a), the assignee under such assignment shall expressly assume
all the obligations of Tenant hereunder, actual or contingent, including
obligations of Tenant which may have arisen on or prior to the date of such
assignment, by a written instrument delivered to Landlord at the time of such
assignment. Except for any Preapproved Assignment (in which case such Tenant
shall be released from its obligations under this Lease and only the successor
Tenant shall continue to be liable), no assignment or sublease made as permitted
by this Section 21 shall affect or reduce any of the obligations of Tenant
hereunder, and all such obligations shall continue in full force and effect as
obligations of a principal and not as obligations of a guarantor, as if no
assignment or sublease had been made. No assignment or sublease shall impose any
additional obligations on Landlord under this Lease.

 

(h) With respect to any Preapproved Assignment or Sublease, Tenant shall provide
to Landlord and Lender information reasonably required by Landlord or Lender to
establish that any proposed Preapproved Assignment or Sublease satisfies the
criteria set forth above.

 

(i) Tenant shall, within ten (10) business days after the execution and delivery
of any Preapproved Assignment or sublease, deliver a duplicate original copy
thereof to Landlord and if requested by Lender, to Lender.

 

(j) Subject to the prior approval of Lender, Landlord may sell or transfer the
Leased Premises at any time without Tenant’s consent to any third party subject
to the rights of Tenant under this Lease and an assumption of the obligations of
Landlord hereunder by the purchaser or other transferee (each a “Third Party
Purchaser”). In the event of any such transfer, Tenant shall attorn to any Third
Party Purchaser as Landlord so long as such Third Party

 

-30-



--------------------------------------------------------------------------------

Purchaser and Landlord notify Tenant in writing of such transfer. At the request
of Landlord, Tenant will execute such documents confirming the agreement
referred to above and such other agreements as Landlord may reasonably request
in form and substance reasonably acceptable to Tenant, provided that such
agreements do not increase the liabilities and obligations of Tenant hereunder.
Notwithstanding the foregoing, in the event that Building A or Building B of the
Leased Premises is sold by Landlord and the Mortgage is released in connection
therewith, this Lease shall terminate as to the portion of the Leased Premises
sold as of the date of the closing of such sale; provided, however that there
shall be no reduction in the amount of Basic Rent due and payable hereunder as a
result thereof.

 

20. Events of Default.

 

(a) The occurrence of any one or more of the following (after expiration of any
applicable cure period as provided in Section 20(b)) shall, at the sole option
of Landlord, constitute an “Event of Default” under this Lease:

 

(i) a failure by Tenant to make any payment of any Monetary Obligation as and
when due;

 

(ii) a failure by Tenant duly to perform and observe, or a violation or breach
of, any other provision hereof not otherwise specifically mentioned in this
Section 20(a);

 

(iii) Tenant shall (A) voluntarily be adjudicated a bankrupt or insolvent,
(B) seek or consent to the appointment of a receiver or trustee for itself,
(C) file a petition seeking relief under the bankruptcy or other similar laws of
the United States, any state or any jurisdiction, (D) make a general assignment
for the benefit of creditors, or (E) be unable to pay its debts as they mature;

 

(iv) a court shall enter an order, judgment or decree appointing, without the
consent of Tenant, a receiver or trustee for it or approving a petition filed
against Tenant which seeks relief under the bankruptcy or other similar laws of
the United States, any state or any jurisdiction, and such order, judgment or
decree shall remain undischarged or unstayed sixty (60) days after it is
entered;

 

(v) the Leased Premises shall have been vacated, provided it shall not be an
Event of Default if the Leased Premises is vacant so long as Tenant is
diligently pursuing a subtenant or assignee for the Leased Premises;

 

(vi) Tenant shall be liquidated or dissolved or shall begin proceedings towards
its liquidation or dissolution; or

 

(vii) the estate or interest of Tenant in the Leased Premises shall be levied
upon or attached in any proceeding and such estate or interest is about to be
sold or transferred or such process shall not be vacated or discharged within
ninety (90) days after it is made.

 

-31-



--------------------------------------------------------------------------------

(b) No notice or cure period shall be required in any one or more of the
following events: (A) the occurrence of an Event of Default under clause
(i) (except as otherwise set forth below), (iii) (iv), (vi), (vii), or (viii) of
Section 20(a); or (B) the default consists of a failure to provide any insurance
required by Section 16 or an assignment or sublease entered into in violation of
Section 19. If the default consists of the failure to pay Basic Rent, the
applicable cure period shall be five (5) days from the date on which notice is
given, but Landlord shall not be obligated to give notice of, or allow any cure
period for, any such default more than one (1) time within any Lease Year. Any
other Monetary Obligation, the applicable cure period shall be five (5) days
from the date on which notice is given, but Landlord shall not be obligated to
give notice of, or allow a cure period for, the same default more than one (1)
time within any Lease Year. If the default consists of a default under clause
(ii) of Section 20(a) (and is reasonably capable of cure), the applicable cure
period shall be thirty (30) days from the date on which notice is given or, if
the default cannot be cured within such thirty (30) day period and delay in the
exercise of a remedy would not (in Landlord’s reasonable judgment) cause any
material adverse harm to Landlord or the Leased Premises, the cure period shall
be extended for the period required to cure the default, provided that Tenant
shall commence to cure the default within the said thirty-day period and shall
actively, diligently and in good faith proceed with and continue the curing of
the default until it shall be fully cured.

 

21. Remedies and Damages Upon Default.

 

(a) If an Event of Default shall have occurred and is continuing, Landlord shall
have the right, at its sole option, then or at any time thereafter, to exercise
its remedies and to collect damages from Tenant in accordance with this
Section 21, subject in all events to applicable Law, without demand upon or
notice to Tenant except as otherwise provided in Section 20(b) and this
Section 21.

 

(i) Landlord may give Tenant notice of Landlord’s intention to terminate this
Lease on a date specified in such notice. Upon such date, this Lease, the estate
hereby granted and all rights of Tenant hereunder shall expire and terminate.
Upon such termination, Tenant shall immediately surrender and deliver possession
of the Leased Premises to Landlord in accordance with Section 24. If Tenant does
not so surrender and deliver possession of all of the Leased Premises, Landlord
may re-enter and repossess the Leased Premises not surrendered pursuant to
applicable legal process, by summary proceedings, ejectment or any other lawful
means or procedure. Upon or at any time after taking possession of the Leased
Premises, Landlord may, by legal process, remove any Persons or property
therefrom. Landlord shall be under no liability for or by reason of any such
entry, repossession or removal. Notwithstanding such entry or repossession,
Landlord may exercise the remedies set forth in and collect the damages
described in this Section 21.

 

(ii) After repossession of the Leased Premises pursuant to clause (i) above,
Landlord shall have the right to relet the Leased Premises to such tenant or
tenants, for such term or terms, for such rent, on such conditions and for such
uses as Landlord may reasonably determine, and collect and receive any rents
payable by reason of such reletting. Landlord may make such Alterations in
connection with such reletting as it may deem advisable in its sole reasonable
discretion. Notwithstanding any such reletting, Landlord may collect the

 

-32-



--------------------------------------------------------------------------------

damages described in this Section 21. Tenant shall reimburse Landlord for the
costs and expenses of reletting any portion of the Leased Premises, including,
but not limited to, all brokerage, advertising, legal, alteration, redecorating,
repairing and other expenses reasonably incurred to secure a new tenant for the
Leased Premises or portion thereof. In addition, if the consideration collected
by Landlord upon any such reletting, after payment of the expenses of reletting
the Leased Premises which have not been reimbursed by Tenant, is insufficient to
pay monthly the full amount of the Rent, Tenant shall pay to Landlord the amount
of each monthly deficiency as it becomes due. If such consideration is greater
than the amount necessary to pay the full amount of the Rent, the full amount of
such excess shall be retained by Landlord and shall in no event be payable to
Tenant.

 

(iii) [Intentionally Omitted].

 

(b) If Landlord elects to terminate Tenant’s right to possession or, subject to
applicable law, terminate this Lease upon the occurrence of an Event of Default,
Landlord may collect and recover from Tenant and Tenant shall pay Landlord, on
demand, as and for liquidated and final damages, an accelerated lump sum amount
equal to the amount by which Landlord’s estimate of the aggregate amount of Rent
owing, from the date of such termination through the Expiration Date plus the
aggregate of Landlord’s actual and estimated expenses of reletting the Leased
Premises, exceeds the fair market rental value of the Leased Premises for the
same period (after deducting from such fair market rental value the time needed
to relet the Leased Premises and the amount of concessions which would normally
be given to a new tenant) both discounted to present value at the rate equal to
the then applicable discount rate of the Federal Reserve Bank of New York plus
one percent (1%).

 

(c) Notwithstanding anything to the contrary herein contained, in lieu of or in
addition to any of the foregoing remedies and damages, Landlord may exercise any
remedies and collect any damages available to it at law or in equity. If
Landlord is unable to obtain full satisfaction pursuant to the exercise of any
remedy, it may pursue any other remedy which it has hereunder at law or in
equity.

 

(d) Landlord shall not be required to mitigate any of its damages hereunder
unless required to by applicable Law. If any Law shall validly limit the amount
of any damages provided for herein to an amount which is less than the amount
agreed to herein, Landlord shall be entitled to the maximum amount available
under such Law.

 

(e) No termination of this Lease, repossession or reletting of the Leased
Premises, exercise of any remedy or collection of any damages pursuant to this
Section 21 shall relieve Tenant of any Surviving Obligations.

 

(f) Upon the occurrence of any Event of Default, Landlord shall have the right
(but no obligation) to perform any act required of Tenant hereunder at Tenant’s
sole cost and expense and, if performance of such act requires that Landlord
enter the Leased Premises, Landlord may enter the Leased Premises for such
purpose during normal business hours upon reasonable prior written notice to
Tenant (except in the event of an emergency). Furthermore, upon the occurrence
of any Event of Default, Landlord shall have the right (but not

 

-33-



--------------------------------------------------------------------------------

the obligation) at Tenant’s sole cost and expense and without abatement of rent,
to make any payment owed by Tenant to any party other than Landlord for which
Tenant is liable under this Lease. Landlord’s election to make any such payment
or perform any such act on Tenant’s part shall not give rise to any
responsibility of Landlord to continue making the same or similar payments or
performing the same or similar acts. Tenant agrees to reimburse Landlord upon
demand for all sums so paid by Landlord and all necessary incidental costs,
together with interest thereon at the Default Rate, from the date of such
payment by Landlord until reimbursed by Tenant.

 

(g) No failure of Landlord (i) to insist at any time upon the strict performance
of any provision of this Lease or (ii) to exercise any option, right, power or
remedy contained in this Lease shall be construed as a waiver, modification or
relinquishment thereof. A receipt by Landlord of any sum in satisfaction of any
Monetary Obligation with knowledge of the breach of any provision hereof shall
not be deemed a waiver of such breach, and no waiver by Landlord of any
provision hereof shall be deemed to have been made unless expressed in a writing
signed by Landlord.

 

(h) Landlord may also seek specific performance by Tenant in the case of breach
by Tenant of one or more of its covenants contained in this Lease.

 

(i) All remedies are cumulative and concurrent and no remedy is exclusive of any
other remedy. Each remedy may be exercised at any time an Event of Default has
occurred and is continuing and may be exercised from time to time. No remedy
shall be exhausted by any exercise thereof.

 

22. Notices. All notices, demands, requests, consents, approvals, offers,
statements and other instruments or communications required or permitted to be
given pursuant to the provisions of this Lease shall be in writing and shall be
deemed to have been given and received for all purposes when delivered in person
or by Federal Express or other reliable 24-hour delivery service or five
(5) business days after being deposited in the United States mail, by registered
or certified mail, return receipt requested, postage prepaid, addressed to the
other party at its address stated above or when delivery is refused. For the
purposes of this Section, any party may substitute another address stated above
(or substituted by a previous notice) for its address by giving fifteen
(15) days’ notice of the new address to the other party, in the manner provided
above. A copy of all notices, demands, requests, consents, approvals, offer
statements and other instruments or communications required or permitted to be
given pursuant to this Lease shall be delivered in accordance with the
requirements of this Section 22 to Mortgage Lender as follows:

 

Mortgage Lender:    SFT I, Inc.      1114 Avenue of the Americas, 27th Floor  
   New York, NY 10036      Attention: Chief Operating Officer      Reference:
Loan No. 1267      Telephone: (212) 930-9400      Fax No.: (212) 930-9494

 

-34-



--------------------------------------------------------------------------------

With a copy to:        iStar Financial Inc.      1114 Avenue of the Americas,
27th Floor      New York, New York 10036      Attn: Nina B. Matis, Esq./General
Counsel      Reference: Loan No. 1267      Telephone: (212) 930-9406      Fax
No.: (212) 930-9492 With a copy to:    iStar Asset Services Inc.      180
Glastonbury Blvd., Suite 201      Glastonbury, Connecticut 06033      Attn:
President      Reference: Loan No. 1267      Telephone: (860) 815-5900     
Facsimile: (860) 815-5901 with a copy to:    Katten Muchin Rosenman LLP     
1025 Thomas Jefferson Street, N.W.      East Lobby – Suite 700      Washington,
D.C. 20007      Attention: John D. Muir, Jr., Esq.      Telephone: (202)
625-3839      Fax No.: (202) 339-6054

 

23. Estoppel Certificate. At any time upon not less than ten (10) business days’
prior written request by either Landlord or Tenant (the “Requesting Party”) to
the other party (the “Responding Party”), the Responding Party shall deliver to
the Requesting Party a statement in writing, executed by an authorized officer
of the Responding Party, certifying (a) that, except as otherwise specified,
this Lease is unmodified and in full force and effect, (b) the dates to which
Basic Rent, Additional Rent and all other Monetary Obligations have been paid,
(c) that, to the knowledge of the signer of such certificate and except as
otherwise specified, no default by either Landlord or Tenant exists hereunder,
and (d) such other matters as the Requesting Party may reasonably request. Any
such statements by the Responding Party may be relied upon by the Requesting
Party, any Person whom the Requesting Party notifies the Responding Party in its
request for the Certificate is an intended recipient or beneficiary of the
Certificate or their assignees and by any prospective purchaser or mortgagee of
the Leased Premises.

 

24. Surrender. Upon the expiration or earlier termination of this Lease, Tenant
shall peaceably leave and surrender the Leased Premises to Landlord in Good
Condition and Repair. Upon such surrender, Tenant shall (a) remove from the
Leased Premises all property which is owned by Tenant or third parties other
than Landlord and any Alterations constructed or installed by the Tenant and
which Tenant is required to remove pursuant to Section 12 above, and (b) repair
any damage caused by such removal. Property not so removed shall become the

 

-35-



--------------------------------------------------------------------------------

property of Landlord, and Landlord may thereafter cause such property to be
removed from the Leased Premises. The reasonable cost of removing and disposing
of such property and repairing any damage to the Leased Premises caused by such
removal shall be paid by Tenant to Landlord within thirty (30) days of written
demand. Landlord shall not in any manner or to any extent be obligated to
reimburse Tenant for any such property which becomes the property of Landlord
pursuant to this Section 24 and Section 12 hereof.

 

25. No Merger of Title. There shall be no merger of the leasehold estate created
by this Lease with the fee estate in the Leased Premises by reason of the fact
that the same Person may acquire or hold or own, directly or indirectly, (a) the
leasehold estate created hereby or any part thereof or interest therein and
(b) the fee estate in the Leased Premises or any part thereof or interest
therein, unless and until all Persons having any interest in the interests
described in (a) and (b) above which are sought to be merged shall join in a
written instrument effecting such merger and shall duly record the same.

 

26. Books and Records.

 

(a) Tenant shall keep adequate records and books of account with respect to the
Leased Premises, in accordance with generally accepted accounting principles
(“GAAP”) consistently applied, and shall permit Landlord and Lender, subject to
the provisions of Section 4(c) above, by their respective agents, accountants
and attorneys, upon reasonable notice to Tenant, to visit and inspect the Leased
Premises, or such other location where such books and records are maintained,
during normal business hours and examine (and make copies of) the records and
books of account. Upon the request of Landlord (either telephonically or in
writing), Tenant shall provide the requesting party with copies of any
information to which such party would be entitled in the course of a personal
visit.

 

(b) To the extent not available on the EDGAR website of the Securities and
Exchange Commission (“EDGAR”) or other public information sources, Tenant shall
deliver to Landlord and Lender within one hundred twenty (120) days of the close
of each fiscal year, annual audited financial statements of Equinix, Inc.
prepared by nationally recognized independent certified public accountants. To
the extent not available on EDGAR or other public information sources, Tenant
shall also furnish to Landlord within forty-five (45) days after the end of each
of the three remaining quarters all filings, if any, of Form 10-K, Form 10-Q and
other required filings with the Securities and Exchange Commission pursuant to
the provisions of the Securities Exchange Act of 1934, as amended, or any other
Law.

 

27. Non-Recourse as to Landlord.

 

Anything contained herein to the contrary notwithstanding, any claim based on or
in respect of any liability of Landlord under this Lease shall be enforced only
against the Leased Premises and not against any other assets, properties or
funds of (a) Landlord, (b) any director, member, officer, general partner,
limited partner, employee or agent of Landlord, or any general partner of
Landlord, any of its general partners or shareholders (or any legal
representative, heir, estate, successor or assign of any thereof), (c) any
predecessor or successor partnership or corporation (or other entity) of
Landlord, or any of its general partners, either directly or through

 

-36-



--------------------------------------------------------------------------------

Landlord or its general partners or any predecessor or successor partnership or
corporation or their shareholders, officers, directors, employees or agents (or
other entity), or (d) any other Person.

 

28. Financing.

 

(a) In connection with the Mortgage Lender Financing, Tenant agrees to supply
Lender with such notices and information as Tenant is required to give to
Landlord hereunder in accordance with Section 22 herein and to extend the rights
of Landlord hereunder to any Lender. Tenant shall provide any other consent or
statement and shall execute any and all other documents that Lender reasonably
requires in connection with such Mortgage Lender Financing and any subsequent
Mortgage, so long as the same do not adversely affect any right, benefit or
privilege of Tenant or increase Tenant’s obligations under this Lease in any
material respect. Furthermore, in connection with the Mortgage Lender Financing
and any subsequent Mortgage, Tenant acknowledges that Landlord will assign its
interest in this Lease to Mortgage Lender and any successor Lender as additional
security for the Mortgage Lender Financing and any subsequent financing.

 

(b) In the event of any act or omission of Landlord which would give Tenant the
right, immediately or after lapse of a period of time, to cancel or terminate
this Lease, or to claim a partial or total eviction, Tenant shall not exercise
such right (i) until it has given written notice of such act or omission to
Lender at the addresses set forth in Section 22 above, and (ii) unless such act
or omission shall be one which is not capable of being remedied by Landlord or
Lender within the time period provided herein, until the period for remedying
such act or omission provided herein shall have elapsed following the giving of
such notice and following the time when Lender shall have become entitled under
any applicable encumbrance to remedy the same (which reasonable period shall in
no event be less than the period to which Landlord would be entitled under this
Lease or otherwise, after similar notice, to effect such remedy), provided
Lender shall with due diligence give Tenant written notice of its intention to
remedy such act or omission, and Lender shall commence and thereafter continue
with reasonable diligence to pursue its remedies under any applicable
encumbrance and to remedy such act or omission. Notwithstanding the foregoing,
Lender shall have no obligation to act, perform or effect any such remedy.

 

(c) If Tenant desires to obtain or refinance any loan that encumbers Tenant’s
interest in the Leased Premises, Tenant’s equipment and any Alterations (other
than the Initial Alterations) approved by Landlord and which Landlord and Lender
have expressly agreed in writing may be removed by Tenant at the end of the term
of this Lease, any such loan or encumbrance shall not require the consent of
Landlord or Lender and shall not be deemed subject to the provisions of
Section 19 of this Lease. In the event that Landlord receives written notice
identifying any such lender as the holder or beneficiary of any such loan or
encumbrance, Landlord shall thereafter endeavor to provide such lender with
duplicate copies of any notice of an Event of Default given by Landlord to
Tenant hereunder; provided, however, failure to provide such lender with such
duplicate notice shall not constitute a failure to give notice to Tenant or
prevent or impair Landlord’s ability to exercise its remedies under this Lease.
Furthermore, Landlord shall accept from such lender any curative acts on account
of such Event

 

-37-



--------------------------------------------------------------------------------

of Default. Notwithstanding anything to the contrary in the foregoing, Landlord
shall not be required to recognize such lender under the Lease unless such
lender is the direct tenant under this Lease and has a credit rating by a major
national credit agency of BBB or better (or equivalent) or, in the event such
lender assumes this Lease through an affiliated designee, such lender provides
to Landlord a replacement guaranty in form reasonably acceptable to Landlord
from a party with a net worth and financial strength at least equivalent to the
Tenant as of the date hereof. No further assignments of this Lease will be
permitted after such lender or its designee assumes this Lease without
Landlord’s and Lender’s prior written consent.

 

29. Subordination and Attornment. This Lease and Tenant’s interest hereunder
shall be subordinate to any Mortgage or other security instrument hereafter
placed upon the Leased Premises by Landlord, including without limitation, the
first priority lien of Lender, and to any and all advances made or to be made
thereunder, to the interest thereon, and all renewals, amendments,
modifications, replacements and extensions thereof. Tenant further agrees that
upon the request of Lender, Tenant will execute a subordination and attornment
agreement providing as follows:

 

(a) [Intentionally Omitted]

 

(b) Neither the Lender nor its successors and assigns shall (A) be liable for
any misrepresentation, act or omission of Landlord, and (B) be bound by any
amendment or modification of this Lease, not expressly provided for in this
Lease, or by any prepayment of more than one month’s fixed rent, unless such
amendment or modification or prepayment shall have been expressly approved in
writing by such Lender.

 

(c) If a Lender, any successor or assignee of Lender, or any other purchaser at
any foreclosure sale under such Lender’s Mortgage or in connection with the
delivery of a deed in lieu of foreclosure (collectively “Successor Landlord”)
shall succeed to the rights of Landlord under this Lease, whether through
possession or foreclosure action or delivery of a new lease or deed, then at
Successor Landlord’s request and election (it being understood that in the
alternative Successor Landlord may elect to terminate this Lease), Tenant shall
attorn to and recognize Successor Landlord as Tenant’s landlord under this
Lease, and shall promptly execute and deliver any instrument that Successor
Landlord may reasonably request to evidence such attornment. Upon such
attornment this Lease shall continue in full force and effect as, or as if it
were, a direct lease between Successor Landlord and Tenant upon all of the
terms, conditions and covenants as are set forth in this Lease and shall be
applicable after such attornment except that Successor Landlord shall not be:
(i) liable for any misrepresentation, act or omission of Landlord (except that
Successor Landlord shall be responsible for correcting any continuing defaults
and obligations which exist at the time Successor Landlord succeeds to
Landlord’s interest under the Lease), or (ii) bound by any amendment or
modification of this Lease, not expressly consented to by Lender, or by any
prepayment of more than one month’s fixed rent, unless such amendment or
modification or prepayment shall have been expressly approved in writing by such
Lender.

 

(d) In the event this Lease is terminated by a Successor Landlord in connection
with a foreclosure or deed in lieu of foreclosure, Tenant shall cooperate in the
assignment of its Subleases, licenses, permits, and entitlements and any other
contracts specific to the operation of the Leased Premises to the extent
requested by Successor Landlord.

 

-38-



--------------------------------------------------------------------------------

30. Tax Treatment; Reporting. Landlord and Tenant each acknowledge that each
shall treat this transaction as a true lease for state law purposes and shall
report this transaction as a Lease for Federal income tax purposes. For Federal
income tax purposes each shall report this Lease as a true lease with Landlord
as the owner of the Leased Premises and Equipment and Tenant as the tenant of
such Leased Premises and Equipment including: (1) treating Landlord as the owner
of the property eligible to claim depreciation deductions under Section 167 or
168 of the Internal Revenue Code of 1986 (the “Code”) with respect to the Leased
Premises and Equipment, (2) Tenant reporting its Rent payments as rent expense
under Section 162 of the Code, and (3) Landlord reporting the Rent payments as
rental income.

 

31. [Intentionally Omitted].

 

32. Miscellaneous.

 

(a) The Landlord and Tenant represent and warrant to each other that no broker
or finder was instrumental in arranging or bringing about this transaction
except for Holliday Fenoglio Fowler, L.P. (“Broker”), whose commission, if any,
shall be paid by Landlord pursuant to a separate agreement with Landlord. If any
other person brings a claim for a commission or finder’s fee based upon any
contact, dealings or communication with Landlord or Tenant, then the party
through whom such person makes his claim shall defend the other party from such
claim, and shall indemnify such party and hold such party harmless from any and
all costs, damages, claims, liabilities or expenses (including without
limitation, court costs and reasonable attorneys’ fees and disbursements)
incurred by such party in defending against the claim.

 

(b) The paragraph headings in this Lease are used only for convenience in
finding the subject matters and are not part of this Lease or to be used in
determining the intent of the parties or otherwise interpreting this Lease.

 

(c) As used in this Lease, the singular shall include the plural and any gender
shall include all genders as the context requires and the following words and
phrases shall have the following meanings: (i) “including” shall mean “including
without limitation”; (ii) “provisions” shall mean “provisions, terms,
agreements, covenants and/or conditions”; (iii) “lien” shall mean “lien, charge,
encumbrance, title retention agreement, pledge, security interest, mortgage
and/or deed of trust”; (iv) “obligation” shall mean “obligation, duty,
agreement, liability, covenant and/or condition”; (v) “the Leased Premises”
shall mean “the Leased Premises or any part thereof or interest therein”;
(vi) “any of the Land” shall mean “the Land or any part thereof or interest
therein”; (vii) “any of the Improvements” shall mean “the Improvements or any
part thereof or interest therein”; and (viii) “any of the Equipment” shall mean
“the Equipment or any part thereof or interest therein”.

 

(d) Any act which Landlord is permitted to perform under this Lease may be
performed at any time and from time to time by Landlord or any person or entity

 

-39-



--------------------------------------------------------------------------------

designated by Landlord. Each appointment of Landlord as attorney-in-fact for
Tenant hereunder is irrevocable and coupled with an interest. Landlord shall not
unreasonably withhold or delay or condition its consent whenever such consent is
required under this Lease. Time is of the essence with respect to the
performance by Tenant of its obligations under this Lease.

 

(e) Landlord shall in no event be construed for any purpose to be a partner,
joint venturer or associate of Tenant or of any subtenant, operator,
concessionaire or licensee of Tenant with respect to the Leased Premises or
otherwise in the conduct of their respective businesses.

 

(f) This Lease and any documents which may be executed by Tenant on or about the
effective date hereof at Landlord’s request constitute the entire agreement
between the parties and supersede all prior understandings and agreements,
whether written or oral, between the parties hereto relating to the Leased
Premises and the transactions provided for herein. Landlord and Tenant are
business entities having substantial experience with the subject matter of this
Lease and have each fully participated in the negotiation and drafting of this
Lease. Accordingly, this Lease shall be construed without regard to the rule
that ambiguities in a document are to be construed against the drafter.

 

(g) This Lease may be modified, amended, discharged or waived only by an
agreement in writing signed by the party against whom enforcement of any such
modification, amendment, discharge or waiver is sought.

 

(h) The covenants of this Lease shall run with the land and bind Tenant, its
successors and assigns and all present and subsequent encumbrancers and
subtenants of the Leased Premises, and shall inure to the benefit of Landlord,
its successors and assigns. If there is more than one Tenant, the obligations of
each shall be joint and several.

 

(i) If any one or more of the provisions contained in this Lease shall for any
reason be held to be invalid, illegal or unenforceable in any respect, such
invalidity, illegality or unenforceability shall not affect any other provision
of this Lease, but this Lease shall be construed as if such invalid, illegal or
unenforceable provision had never been contained herein.

 

(j) All exhibits attached hereto are incorporated herein as if fully set forth.

 

(k) This Lease shall be governed by and construed and enforced in accordance
with the Commonwealth of Virginia.

 

(l) For purposes of Section 55-2, Code of Virginia (1950), as amended, this
Lease is and shall be deemed to be a deed of lease. For purposes of
Section 55-218.1, Code of Virginia (1950), as amended, Landlord’s resident agent
is UCC Retrievals, Inc., 7288 Hanover Green Drive, Mechanicsville, Virginia
23111.

 

[EXECUTION ON FOLLOWING PAGE]

 

-40-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have caused this Lease to be duly
executed under seal as of the day and year first above written.

 

LANDLORD:

EQUINIX RP II LLC

a Delaware limited liability company

By:   /s/ PETER VAN CAMP Name:   Peter Van Camp Title:   Manager TENANT:

EQUINIX, INC.,

a Delaware corporation

By:   /s/ PETER VAN CAMP Name:   Peter Van Camp Title:   Chief Executive Officer

 

-41-